 



Exhibit 10.57
AGREEMENT OF SALE AND PURCHASE
BETWEEN
321 NORTH CLARK REALTY L.L.C.
as Seller
AND
HINES REIT PROPERTIES, L.P.
as Purchaser
pertaining to
321 NORTH CLARK
EXECUTED EFFECTIVE AS OF
March 23, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 References; Exhibits and Schedules
    6  
 
       
ARTICLE II AGREEMENT OF PURCHASE AND SALE
    6  
 
       
Section 2.1 Agreement
    6  
Section 2.2 Indivisible Economic Package
    7  
 
       
ARTICLE III CONSIDERATION
    7  
 
       
Section 3.1 Purchase Price
    7  
Section 3.2 Assumption of Obligations
    7  
Section 3.3 Method of Payment of Purchase Price
    7  
 
       
ARTICLE IV EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
    8  
 
       
Section 4.1 The Deposit
    8  
Section 4.2 Escrow Instructions
    8  
Section 4.3 Documents Deposited into Escrow
    8  
Section 4.4 Close of Escrow
    8  
Section 4.5 Termination Notices
    9  
Section 4.6 Indemnification of Title Company
    9  
Section 4.7 Maintenance of Confidentiality by Title Company
    10  
Section 4.8 Investment of Earnest Money Deposit
    10  
Section 4.9 Designation of Reporting Person
    10  
 
       
ARTICLE V INSPECTION OF PROPERTY
    11  
 
       
Section 5.1 Entry and Inspection
    11  
Section 5.2 Document Review
    11  
Section 5.3 Sale “As Is”
    12  
Section 5.4 Purchaser’s Release of Seller
    13  
 
       
ARTICLE VI TITLE AND SURVEY MATTERS
    14  
 
       
Section 6.1 Survey
    14  
Section 6.2 Title Commitment
    14  
 
       
ARTICLE VII INTERIM OPERATING COVENANTS AND ESTOPPELS
    16  
 
       
Section 7.1 Interim Operating Covenants
    16  
Section 7.2 Estoppels
    17  
Section 7.3 Appraisals
    18  
Section 7.4 Cooperation with Purchaser’s Auditors and SEC Filing Requirements
    18  
 
       
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
    19  
 
       
Section 8.1 Seller’s Representations and Warranties
    19  

i
 

 



--------------------------------------------------------------------------------



 



         
Section 8.2 Purchaser’s Representations and Warranties
    21  
 
       
ARTICLE IX CONDEMNATION AND CASUALTY
    21  
 
       
Section 9.1 Significant Casualty
    21  
Section 9.2 Casualty of Less Than a Significant Portion
    22  
Section 9.3 Condemnation of Property
    22  
 
       
ARTICLE X CLOSING
    23  
 
       
Section 10.1 Closing
    23  
Section 10.2 Purchaser’s Closing Obligations
    23  
Section 10.3 Seller’s Closing Obligations
    23  
Section 10.4 Prorations
    25  
Section 10.5 Delivery of Real Property
    28  
Section 10.6 Costs of Title Company and Closing Costs
    28  
Section 10.7 Post-Closing Delivery of Tenant Notice Letters
    29  
Section 10.8 Illinois Tax Withholding
    29  
Section 10.9 City of Chicago Tax Withholding
    30  
 
       
ARTICLE XI BROKERAGE
    30  
 
       
Section 11.1 Brokers
    30  
 
       
ARTICLE XII
    30  
 
       
Section 12.1 Intentionally Deleted
    30  
 
       
ARTICLE XIII REMEDIES
    31  
 
       
Section 13.1 Default by Seller
    31  
Section 13.2 DEFAULT BY PURCHASER
    32  
Section 13.3 Consequential and Punitive Damages
    32  
 
       
ARTICLE XIV NOTICES
    32  
 
       
Section 14.1 Notices
    32  
 
       
ARTICLE XV ASSIGNMENT AND BINDING EFFECT
    34  
 
       
Section 15.1 Assignment; Binding Effect
    34  
 
       
ARTICLE XVI PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
    34  
 
       
Section 16.1 Survival of Representations, Warranties and Covenants
    34  
 
       
ARTICLE XVII MISCELLANEOUS
    35  
 
       
Section 17.1 Waivers
    35  
Section 17.2 Recovery of Certain Fees
    35  
Section 17.3 Time of Essence
    36  
Section 17.4 Construction
    36  

ii
 

 



--------------------------------------------------------------------------------



 



         
Section 17.5 Counterparts
    36  
Section 17.6 Severability
    36  
Section 17.7 Entire Agreement
    36  
Section 17.8 Governing Law
    36  
Section 17.9 No Recording
    37  
Section 17.10 Further Actions
    37  
Section 17.11 No Other Inducements
    37  
Section 17.12 Exhibits
    37  
Section 17.13 No Partnership
    37  
Section 17.14 Limitations on Benefits
    37  
Section 17.15 Exculpation
    37  

      EXHIBITS      
Exhibit A
  Legal Description
Exhibit B
  Personal Property
Exhibit C
  Operating Contracts
Exhibit D-1
  Major Tenants
Exhibit D-2
  Form of Tenant Estoppel Certificate
Exhibit E
  Inspection Agreement
Exhibit F
  Lawsuits
Exhibit G
  List of Tenant Leases
Exhibit H
  Leasing Costs
Exhibit I
  Non-Foreign Entity Certification
Exhibit J
  General Conveyance, Bill of Sale, Assignment and Assumption
Exhibit K
  Form of Special Warranty Deed
Exhibit L
  Commitment
Exhibit M-1
  Form of Westin Estoppel with respect to Easement and Operating Agreement
Exhibit M-2
  Form of Westin Estoppel with respect to Parking Agreement
Exhibit N
  Tax Appeals
Exhibit O
  Form of ALTA Statement
Exhibit P
  Indemnity Agreement Re: Section 902(d)
Exhibit Q
  Indemnity Agreement Re: Section 3-1-140

iii
 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE AND PURCHASE
          THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into
and effective for all purposes as of March 23, 2006 (the “Effective Date”), by
and between 321 NORTH CLARK REALTY, L.L.C, a Delaware limited liability company
(“Seller”), and HINES REIT PROPERTIES, L.P., a Delaware limited partnership
(“Purchaser”).
          In consideration of the mutual promises, covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
          “ALTA Statement” has the meaning ascribed to such term in
Section 10.2(e).
          “Act” has the meaning ascribed to such term in Section 10.8.
          “Affiliate” means any person or entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with Purchaser or Seller, as the case may be. For the purposes of
this definition, “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person or entity, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.
          “Agreement” has the meaning ascribed to such term in the opening
paragraph.
          “Appraisals” has the meaning ascribed to such term in Section 7.3.
          “Authorities” means the various governmental and quasi-governmental
bodies or agencies having jurisdiction over Seller, the Real Property or the
Improvements (or any portion thereof).
          “Broker” has the meaning ascribed to such term in Section 11.1.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close in the
State of Illinois.
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the
Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
as the same may be amended.
          “Certificate as to Foreign Status” has the meaning ascribed to such
term in Section 10.3(d).

1



--------------------------------------------------------------------------------



 



          “Certifying Party” has the meaning ascribed to such term in
Section 4.5.
          “City Code Bulk Sales Ordinance” has the meaning ascribed to such term
in Section 10.9.
          “Closing” means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.
          “Closing Date” means the date on which the Closing occurs, which date
will be the date which is thirty (30) days after the Effective Date or such
earlier Business Day designated by Purchaser in a written notice to Seller at
least three (3) Business Days prior to the desired new Closing Date.
          “Closing Documents” means the documents referred to in Section 10.3
executed by Seller at Closing.
          “Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).
          “Closing Surviving Obligations” means the covenants, rights,
liabilities and obligations set forth in Sections 3.2, 4.9, 5.2, 5.3, 5.4, 7.4,
8.1 (subject to Section 16.1), 8.2, 10.4 (subject to the limitations therein),
10.6, 10.7, 11.1, 13.3, 14.1 and 16.1 and Article XVII.
          “Closing Time” has the meaning ascribed to such term in
Section 10.4(a).
          “Code” has the meaning ascribed to such term in Section 4.4(a).
          “Commitment” has the meaning ascribed to such term in Section 6.2(a).
          “Deed” has the meaning ascribed to such term in Section 10.3(a).
          “Delinquent” has the meaning ascribed to such term in Section 10.4(b).
          “Deposit” has the meaning ascribed to such term in Section 4.1.
          “Deposit Time” means 10:00 a.m. Central Standard Time on the Closing
Date.
          “Documents” has the meaning ascribed to such term in Section 5.2(a).
          “Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.
          “Effective Date” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Environmental Laws” means all federal, state and local environmental
laws, rules, statutes, directives, binding written interpretations, binding
written policies, ordinances and regulations issued by any Authorities and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to or affect (i) the Real Property or the Improvements (or any portion
thereof), (ii) the use, ownership, occupancy or operation of the Real Property
or the Improvements (or any portion thereof), (iii) Seller, or (iv) Purchaser,
and as same have been

2



--------------------------------------------------------------------------------



 



amended, modified or supplemented from time to time prior to and are in effect
as of the date of this Agreement, including but not limited to CERCLA, the
Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency
Planning and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.),
the Radon and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.),
comparable state and local laws, and any and all rules and regulations which are
in effect as of the date of this Agreement under any and all of the
aforementioned laws.
          “Escrow Instructions” has the meaning ascribed to such term in
Section 4.2.
          “Existing Survey” has the meaning ascribed to such term in
Section 6.1.
          “Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
          “General Conveyance” has the meaning ascribed to such term in
Section 10.2(b).
          “Governmental Regulations” means all laws, ordinances, rules and
regulations of the Authorities applicable to Seller or Seller’s use and
operation of the Real Property or the Improvements or any portion thereof.
          “Hazardous Substances” means all (a) electromagnetic waves, urea
formaldehyde foam insulation and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls of 50 ppm or greater,
(b) any solid, liquid, gaseous or thermal contaminant, including smoke vapor,
soot, fumes, acids, alkalis, chemicals, waste, petroleum products or byproducts,
asbestos, PCBs, phosphates, lead or other heavy metals, chlorine, or radon gas,
(c) any solid or liquid wastes (including hazardous wastes), hazardous air
pollutants, hazardous substances, hazardous chemical substances and mixtures,
toxic substances, pollutants and contaminants, as such terms are defined in any
Environmental Law, including, without limitation CERCLA, RCRA, the National
Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Hazardous Substances
Transportation Act, the Toxic Substances Control Act, the Clean Water Act (33
U.S.C. § 1321 et seq.), the Clean Air Act, the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.), as such Environmental Laws have been amended
and/or supplemented from time to time prior to the date of this Agreement, and
any and all rules and regulations promulgated under any of the above, and (d)
any other chemical, material or substance, the use or presence of which, or
exposure to the use or presence of which, is prohibited, limited or regulated by
any Environmental Laws, in effect as of or prior to the date of this Agreement
or as the same may be amended or supplemented after the date of this Agreement.
          “Improvements” means all buildings, structures, fixtures, parking
areas and other improvements owned by Seller and located on the Real Property.
          “Leasing Costs” shall mean leasing commissions, brokerage commissions
and tenant improvement allowances incurred in connection with the lease of space
in the Property.

3



--------------------------------------------------------------------------------



 



          “Licenses and Permits” means any and all of Seller’s right, title and
interest, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained, in and to,
collectively, licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps and entitlements issued, approved or granted by
the Authorities prior to Closing in connection with the Real Property and the
Improvements, together with all renewals and modifications thereof.
          “Major Tenants” means the Tenants listed on Exhibit D-1.
          “New Tenant Costs” has the meaning ascribed to such term in
Section 10.4(e).
          “Official Records” means the Official Records of Real Property in the
Cook County, Illinois Recorder’s office.
          “Operating Contracts” means all of Seller’s right, title and interest
in and to, collectively, the service agreements, maintenance contracts,
equipment leasing agreements, leasing commission agreements, warranties,
guarantees, bonds and other contracts for the provision of labor, services,
materials or supplies relating solely to the Real Property, Improvements or
Personal Property and under which Seller is currently paying for services
rendered in connection therewith, as listed on Exhibit C attached hereto,
together with any and all renewals, supplements, amendments and modifications
thereof, and any and all new such agreements entered into after the Effective
Date, to the extent permitted by Section 7.1(f), except that any existing
management agreements will be terminated at Closing and are excluded from such
term.
          “Operating Expenses” has the meaning ascribed to such term in
Section 10.4(c).
          “Other Party” has the meaning ascribed to such term in Section 4.5.
          “Permitted Exceptions” has the meaning ascribed to such term in
Section 6.2(c).
          “Personal Property” means all of Seller’s right, title and interest in
and to, collectively, the equipment, appliances, tools, supplies, machinery,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively by Seller in connection with its ownership or
operation of the Improvements and described on Exhibit B attached hereto.
          “Property” has the meaning ascribed to such term in Section 2.1.
          “Proration Items” has the meaning ascribed to such term in
Section 10.4(a).
          “Purchase Price” has the meaning ascribed to such term in Section 3.1.
          “Purchaser” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Purchaser Costs” has the meaning ascribed to such term in
Section 13.1.

4



--------------------------------------------------------------------------------



 



          “Purchaser Leasing Costs Obligations” has the meaning ascribed to such
term in Section 10.4(e).
          “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
and as further amended.
          “Real Property” means those certain parcels of or interests in real
property located at 321 North Clark, Chicago, Illinois, as more particularly
described on Exhibit A attached hereto and made a part hereof, together with all
of Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the streets, alleys and right-of-ways which abut such real
property, and any easement rights, air rights, subsurface rights, development
rights and water rights appurtenant to such real property.
          “Rentals” has the meaning ascribed to such term in Section 10.4(b),
and some may be “Delinquent” in accordance with the meaning ascribed to such
term in Section 10.4(b).
          “Reporting Person” has the meaning ascribed to such term in
Section 4.9(a).
          “Seller” has the meaning ascribed to such term in the opening
paragraph of this Agreement.
          “Seller Released Parties” has the meaning ascribed to such term in
Section 5.4(a).
          “Seller Leasing Costs Obligations” has the meaning ascribed to such
term in Section 10.4(f).
          “Significant Portion” means damage by fire or other casualty to the
Real Property and the Improvements or a portion thereof (a) requiring repair
costs in excess of Two Million and No/100 Dollars ($2,000,000.00) as such repair
costs are reasonably estimated by Seller and Purchaser, (b) constituting a basis
for any Major Tenant under a Tenant Lease to terminate its lease (unless such
right to terminate is waived or not timely exercised), or (c) which will result
in rent abating under Tenant Leases after the Closing in excess of rental loss
insurance proceeds that would be paid to Purchaser after Closing.
          “Tenant Deposits” means, collectively, any and all security deposits,
paid or deposited by the Tenants pursuant to the Tenant Leases, which have not
been applied to obligations under the Tenant Leases (together with any interest
which has accrued thereon, but only to the extent such interest has accrued for
the account of the respective Tenants).
          “Tenant Leases” means the following pertaining to the Improvements:
(i) any and all written leases, rental agreements, occupancy agreements and
license agreements (and any and all written renewals, amendments, modifications
and supplements thereto) entered into on or prior to the Effective Date and in
full force and effect, (ii) any and all new written leases, rental agreements,
occupancy agreements and license agreements entered into after the Effective
Date and prior to the Closing Date and (iii) any and all new written renewals,
amendments,

5



--------------------------------------------------------------------------------



 




modifications and supplements to any of the foregoing entered into after the
Effective Date and prior to the Closing Date, and, as to (ii) and (iii) only, to
the extent approved by Purchaser pursuant to Section 7.1(e) to the extent such
approval is required under Section 7.1(e). Tenant Leases will not include
subleases, franchise agreements or similar occupancy agreements entered into by
Tenants which, by their nature, are subject to Tenant Leases.
          “Tenant Notice Letters” means the notice letters to be delivered by
Purchaser to Tenants pursuant to Section 10.7.
          “Tenants” means all persons or entities leasing, renting or occupying
space within the Improvements pursuant to the Tenant Leases, but expressly
excludes any subtenants, licensees, concessionaires, franchisees or other
persons or entities whose occupancy is derived through Tenants.
          “Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.5, 4.6, 5.3, 5.4 and 11.1, and Articles XIII
and XVII.
          “Title Company” means LandAmerica National Commercial Services, 10
South LaSalle Street, Suite 2500, Chicago, Illinois 60603, Attention: Lawrence
R. Vaughn, Phone: (312) 558-1600.
          “Title Policy” has the meaning ascribed to such term in
Section 6.2(a).
          “To Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of Tom Darcy, Lance Knez and Dennis
Keyes, without any independent investigation or inquiry whatsoever. Such
individuals are named in this Agreement solely for the purpose of establishing
the scope of Seller’s knowledge. Such individuals shall not be deemed to be
parties to this Agreement nor to have made any representations or warranties
hereunder, and no recourse shall be had to such individuals for any of Seller’s
representations and warranties hereunder (and Purchaser hereby waives any
liability of or recourse against such individuals).
          “Westin Estoppels” has the meaning ascribed to such term in
Section 7.2(b).
     Section 1.2 References; Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF PURCHASE AND SALE
     Section 2.1 Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the “Property"):

6



--------------------------------------------------------------------------------



 



          (a) the Real Property;
          (b) the Improvements;
          (c) the Personal Property;
          (d) any and all of Seller’s right, title and interest as lessor in and
to the Tenant Leases and, subject to the terms of the respective applicable
Tenant Leases, the Tenant Deposits; and
          (e) any and all of Seller’s right, title and interest in and to the
Operating Contracts and the Licenses and Permits, in each case to the extent
assignable without the necessity of consent or approval and, if consent or
approval is required, to the extent any necessary consent or approval has been
obtained.
     Section 2.2 Indivisible Economic Package. Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property,
it being the express agreement and understanding of Purchaser and Seller that,
as a material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.
ARTICLE III
CONSIDERATION
     Section 3.1 Purchase Price. The purchase price for the Property (the
“Purchase Price") will be Two Hundred Forty-Seven Million Three Hundred Eight
Thousand One Hundred Fifty-Three and 48/100 ($247,308,153.48) in lawful currency
of the United States of America, payable as provided in Section 3.3. If,
however, Seller pays any of the Leasing Costs set forth on Exhibit H attached
hereto prior to Closing and provides Purchaser reasonably satisfactory evidence
of such payment, then the Purchase Price shall be increased by the amount so
paid by Seller.
     Section 3.2 Assumption of Obligations. As additional consideration for the
sale and purchase of the Property, effective as of Closing, Purchaser will be
deemed to have, and by virtue of closing the purchase of the Property, Purchaser
shall have assumed and agreed to perform, pay, discharge, observe and comply
with, as applicable, (i) all of the covenants, liabilities, duties, debts,
obligations and responsibilities of Seller pursuant to the Tenant Leases and the
Operating Contracts assigned to Purchaser and which accrue on or after the
Closing Date, and (ii) any Purchaser Leasing Costs Obligations. Purchaser hereby
indemnifies, defends, and holds Seller and its Affiliates harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including without
limitation, reasonable attorneys’ fees and expenses) asserted against or
incurred by Seller and arising out of the failure of Purchaser to perform its
obligations pursuant to this Section 3.2. The provisions of this Section 3.2
shall fully survive the Closing without limitation.
     Section 3.3 Method of Payment of Purchase Price. No later than the Deposit
Time, Purchaser will deposit in escrow with the Title Company the Purchase Price
(subject to adjustments described in Section 10.4), together with all other
costs and amounts to be paid by

7



--------------------------------------------------------------------------------



 



Purchaser at Closing pursuant to the terms of this Agreement, by Federal Reserve
wire transfer of immediately available funds to an account to be designated by
the Title Company. No later than 11:00 a.m. Central Standard Time on the Closing
Date: (a) Purchaser will cause the Title Company to (i) pay to Seller by Federal
Reserve wire transfer of immediately available funds to an account to be
designated by Seller, the Purchase Price (subject to adjustments described in
Section 10.4), less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement, and (ii) pay to all appropriate payees
the other costs and amounts to be paid by Purchaser at Closing pursuant to the
terms of this Agreement; and (b) Seller will direct the Title Company to pay to
the appropriate payees out of the proceeds of Closing payable to Seller, all
costs and amounts to be paid by Seller at Closing pursuant to the terms of this
Agreement.
ARTICLE IV
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
     Section 4.1 The Deposit. Within three (3) days of the Effective Date,
Purchaser shall deposit with the Title Company, in good funds immediately
collectible by the Title Company, the sum of Ten Million and No/100 Dollars
($10,000,000.00) (the “Deposit"), which will be held in escrow by the Title
Company pursuant to the terms of this Agreement. The Deposit plus all interest
earned thereon shall be the “Earnest Money Deposit” for purposes of this
Agreement.
     Section 4.2 Escrow Instructions. Article IV of this Agreement constitutes
the escrow instructions of Seller and Purchaser to the Title Company with regard
to the Earnest Money Deposit and the Closing (the “Escrow Instructions"). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV.
Section 4.3 Documents Deposited into Escrow. On or before the Deposit Time,
          (a) Purchaser will cause the difference between the Purchase Price and
the Earnest Money Deposit (subject to the prorations and adjustments provided
for in this Agreement) to be transferred to the Title Company’s escrow account,
in accordance with the timing and other requirements of Section 3.3;
          (b) Purchaser will deliver in escrow to the Title Company the
documents described and provided for in Section 10.2(b), (c), (d), (e), (f) and
(g) below; and
          (c) Seller will deliver in escrow to the Title Company the documents
described and provided for in Section 10.3(a), (b), (c), (d), (e), (f), (g),
(k), (l), (m) and (n) below.
     Section 4.4 Close of Escrow. Provided that the Title Company has not
received from Seller or Purchaser any written termination notice as described
and provided for in Section 4.5 (or if such a notice has been previously
received, provided that the Title Company has received from such party a
withdrawal of such notice), when Purchaser and Seller have delivered the
documents required by Section 4.3, the Title Company will:

8



--------------------------------------------------------------------------------



 



          (a) If applicable and when required, file with the Internal Revenue
Service (with copies to Purchaser and Seller) the reporting statement required
under section 6045(e) of the Internal Revenue Code of 1986, as amended (the
“Code") and Section 4.9;
          (b) Insert the applicable Closing Date as the date of any document
delivered to the Title Company undated, and assemble counterparts into single
instruments;
          (c) Disburse to Seller, by wire transfer to Seller of immediately
available federal funds, in accordance with wiring instructions to be obtained
by the Title Company from Seller, the Purchase Price as adjusted in accordance
with the provisions of this Agreement;
          (d) Deliver the Deed to Purchaser by agreeing to cause same to be
recorded in the Official Records and agreeing to obtain conformed copies of the
recorded Deed for delivery to Purchaser and to Seller following recording (the
parties hereby acknowledging that the actual recording of the Deed and delivery
of conformed copies may actually occur following Closing, as contemplated in
Section 10.1 below);
          (e) Issue to Purchaser the Title Policy required by Section 6.2(a) of
this Agreement;
          (f) Deliver to Seller, in addition to Seller’s Closing proceeds, all
documents deposited with the Title Company for delivery to Seller at the
Closing; and
          (g) Deliver to Purchaser (i) all documents deposited with the Title
Company for delivery to Purchaser at the Closing and (ii) any funds deposited by
Purchaser in excess of the amount required to be paid by Purchaser pursuant to
this Agreement.
     Section 4.5 Termination Notices. If at any time the Title Company receives
a certificate of either Seller or Purchaser (for purposes of this Section 4.5,
the “Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive the Earnest Money Deposit pursuant to the terms of this Agreement, and
(b) a copy of the certificate was delivered as provided herein to the other
party (for purposes of this Section 4.5, the “Other Party”) prior to or
contemporaneously with the giving of such certificate to the Title Company,
then, (i) within two (2) Business Days of the Title Company’s receipt of such
certificate, the Title Company shall send a copy of such certificate to the
Other Party; and (ii) unless the Title Company has then previously received, or
receives within ten (10) Business Days after receipt of the Certifying Party’s
certificate, contrary instructions from the Other Party, the Title Company,
within one (1) Business Day after the expiration of the foregoing ten
(10) Business Day period, will deliver the Earnest Money Deposit to the
Certifying Party, and thereupon the Title Company will be discharged and
released from any and all liability hereunder. If the Title Company receives
contrary instructions from the Other Party within ten (10) Business Days
following the Title Company’s receipt of said certificate, the Title Company
will not so deliver the Earnest Money Deposit, but will continue to hold the
same pursuant hereto, subject to Section 4.6.
     Section 4.6 Indemnification of Title Company. If this Agreement or any
matter relating hereto becomes the subject of any litigation or controversy,
Purchaser and Seller jointly and severally, will hold Title Company free and
harmless from any loss or expense, including

9



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees, that may be suffered by it by reason thereof other
than as a result of Title Company’s gross negligence or willful misconduct. In
the event conflicting demands are made or notices served upon Title Company with
respect to this Agreement, or if there is uncertainty as to the meaning or
applicability of the terms of this Agreement or the Escrow Instructions,
Purchaser and Seller expressly agree that the Title Company will be entitled to
file a suit in interpleader and to obtain an order from the court requiring
Purchaser and Seller to interplead and litigate their several claims and rights
among themselves. Upon the filing of the action in interpleader and the deposit
of the Earnest Money Deposit into the registry of the court, the Title Company
will be fully released and discharged from any further obligations imposed upon
it by this Agreement.
     Section 4.7 Maintenance of Confidentiality by Title Company. Except as may
otherwise be required by law or by this Agreement, the Title Company will
maintain in strict confidence and, without the prior written consent of
Purchaser and Seller in each instance, will not disclose to anyone the existence
of this Agreement, the identity of the parties hereto, the amount of the
Purchase Price, the provisions of this Agreement or any other information
concerning the transactions contemplated hereby.
     Section 4.8 Investment of Earnest Money Deposit. Title Company will invest
and reinvest the Earnest Money Deposit, at the instruction and sole election of
Purchaser, only in (a) bonds, notes, Treasury bills or other securities
constituting direct obligations of, or guaranteed by the full faith and credit
of, the United States of America, and in no event maturing beyond the Closing
Date, or (b) an interest-bearing account at a commercial bank mutually
acceptable to Seller, Purchaser and Title Company. The investment of the Earnest
Money Deposit will be at the sole risk of Purchaser and no loss on any
investment will relieve Purchaser of its obligations to pay to Seller as
liquidated damages the original amount of the Earnest Money Deposit as provided
in Article XIII, or of its obligation to pay the Purchase Price. All interest
earned on the Earnest Money Deposit prior to the payment of the Earnest Money
Deposit to Purchaser or Seller pursuant to this Agreement will be the property
of Purchaser and will be reported to the Internal Revenue Service as income of
Purchaser. Purchaser will provide the Title Company with a taxpayer
identification number and will pay all income taxes due by reason of interest
accrued on the Earnest Money Deposit.
     Section 4.9 Designation of Reporting Person. In order to assure compliance
with the requirements of section 6045 of the Code, and any related reporting
requirements of the Code, the parties hereto agree as follows:
          (a) The Title Company (for purposes of this Section 4.9, the
“Reporting Person”), by its execution hereof, hereby assumes all
responsibilities for information reporting required under section 6045(e) of the
Code.
          (b) Seller and Purchaser each hereby agree:
          (i) to provide to the Reporting Person all information and
certifications regarding such party, as reasonably requested by the Reporting
Person or otherwise required to be provided by a party to the transaction
described herein under section 6045 of the Code; and

10



--------------------------------------------------------------------------------



 



          (ii) to provide to the Reporting Person such party’s taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Reporting Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Reporting Person is
correct.
          (c) Each party hereto agrees to retain this Agreement for not less
than four years from the end of the calendar year in which Closing occurred, and
to produce it to the Internal Revenue Service upon a valid request therefor.
          (d) The addresses for Seller and Purchaser are as set forth in
Section 14.1 hereof, and the real estate subject to the transfer provided for in
this Agreement is described in Exhibit A.
          (e) The provisions of this Section 4.9 shall survive the Closing.
ARTICLE V
INSPECTION OF PROPERTY
     Section 5.1 Entry and Inspection. Prior to the Closing, Purchaser shall
have inspected and investigated the Property as it deemed necessary. Purchaser
shall have the right to (or to permit any potential lender, investor or third
party purchaser to) inspect the Property provided Purchaser (or any such person
or entity) executes an Inspection Agreement substantially in the form attached
hereto as Exhibit E. Purchaser shall not have the right to terminate this
Agreement pursuant to this Section 5.1 as the result of any inspections pursuant
to this Section 5.1; however the foregoing shall not negate any of Purchaser’s
termination rights provided in other sections of this Agreement.
     Section 5.2 Document Review.
          (a) Purchaser expressly acknowledges and confirms that, prior to the
Closing, Purchaser and its authorized agents or representatives shall have
reviewed, inspected, examined, analyzed, verified and photocopied, or had the
opportunity to review, inspect, examine, analyze, verify and photocopy, at
either the office of Seller, Seller’s property manager or at the Real Property,
the documents made available or delivered to Purchaser or its representatives
(collectively the “Documents”). Purchaser shall not have the right to terminate
this Agreement pursuant to this Section 5.2 as the result of any inspections
pursuant to this Section 5.2; however the foregoing shall not negate any of
Purchaser’s termination rights provided in other sections of this Agreement.
          (b) Purchaser acknowledges that some of the Documents may have been
prepared by third parties and may have been prepared prior to Seller’s ownership
of the Property. Purchaser hereby acknowledges that, except as expressly
provided in Section 8.1 below (as limited by Section 16.1 of this Agreement),
Seller has not made and does not make any representation or warranty regarding
the truth, accuracy or completeness of the Documents or the sources thereof
(whether prepared by Seller, Seller’s Affiliates or any other person or entity).

11



--------------------------------------------------------------------------------



 



Except for any express representations or warranties of Seller contained in
Section 8.1 below or in any of the Closing Documents, Seller has not undertaken
any independent investigation as to the truth, accuracy or completeness of the
Documents and is providing the Documents solely as an accommodation to
Purchaser.
     Section 5.3 Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER, THIS AGREEMENT REFLECTS THE
MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS CONDUCTED ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY AND THE DOCUMENTS. OTHER THAN THE
SPECIFIC MATTERS REPRESENTED IN SECTION 8.1 HEREOF (AS LIMITED BY SECTION 16.1
OF THIS AGREEMENT) OR IN ANY OF THE CLOSING DOCUMENTS, WHICH EXCEPTIONS SHALL
APPLY TO ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.5, PURCHASER HAS NOT
RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION, WARRANTY OR STATEMENT OF SELLER OR ANY OF SELLER’S AFFILIATES,
AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS, WARRANTIES OR STATEMENTS HAVE BEEN MADE EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 8.1 OF THIS AGREEMENT (AS LIMITED BY SECTION 16.1 OF THIS
AGREEMENT) OR IN ANY OF THE CLOSING DOCUMENTS. EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8.1 OF THIS AGREEMENT (AS LIMITED BY SECTION 16.1 OF THIS AGREEMENT) OR
IN ANY OF THE CLOSING DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT
NOR ANY OF ITS AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION,
WARRANTY, STATEMENT OR ASSURANCE WHATSOEVER TO PURCHASER AND NO WARRANTIES,
REPRESENTATIONS, STATEMENTS OR ASSURANCES OF ANY KIND OR CHARACTER, EITHER
EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY PURCHASER WITH RESPECT
TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR
MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED
TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR
EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION,
(e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN, OR
UNKNOWN, OR LATENT, WITH RESPECT TO THE PROPERTY, (f) THE FINANCIAL CONDITION OR
PROSPECTS OF THE PROPERTY OR THE TENANTS AND (g) THE COMPLIANCE OR LACK THEREOF
OF THE PROPERTY WITH GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF
SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY IN
SECTION 8.1 OF THIS AGREEMENT (AS LIMITED BY SECTION 16.1 OF THIS AGREEMENT) OR
IN ANY OF THE CLOSING DOCUMENTS, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED
TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE
IS”, WITH ALL FAULTS. Purchaser represents that it is a knowledgeable,
experienced and sophisticated purchaser of real estate and the other types of
interests contemplated to be sold hereunder, and that it is relying solely on
the express representations and

12



--------------------------------------------------------------------------------



 



warranties contained in Section 8.1 of this Agreement (as limited by
Section 16.1 of this Agreement) the Closing Documents and its own expertise and
that of Purchaser’s consultants in purchasing the Property. Prior to the
Closing, Purchaser shall have conducted such inspections, investigations and
other independent examinations of the Property and related matters as Purchaser
deems necessary, including but not limited to the physical and environmental
conditions thereof, and will rely upon same and not upon any statements of
Seller (excluding the limited specific matters represented by Seller in
Section 8.1 hereof, as limited by Section 16.1 of this Agreement, and the
Closing Documents) or any of its Affiliates, or any of their respective
partners, members, owners, officers, directors, employees, agents,
representatives or attorneys. Purchaser acknowledges that all information
obtained by Purchaser was obtained from a variety of sources and Seller will not
be deemed to have represented or warranted the completeness, truth or accuracy
of any of the Documents or other such information heretofore or hereafter
furnished to Purchaser except as expressly stated in Section 8.1 of this
Agreement (as limited by Section 16.1 of this Agreement) or in the Closing
Documents. Subject to the express representations and warranties contained in
Section 8.1 of this Agreement (as limited by Section 16.1 of this Agreement), or
in the Closing Documents, upon Closing, Purchaser shall accept the Property
subject to adverse matters, including, but not limited to, adverse physical and
environmental conditions, which may not have been revealed by Purchaser’s
inspections and investigations. Purchaser acknowledges and agrees that upon
Closing, except as expressly set forth in Section 8.1 (as limited by
Section 16.1 of this Agreement) and in the Closing Documents, Seller will sell
and convey to Purchaser, and Purchaser will accept the Property, “AS IS, WHERE
IS,” with all faults. Purchaser further acknowledges and agrees that there are
no oral agreements, warranties or representations, collateral to or affecting
the Property, by Seller, any Affiliate of Seller, any agent of Seller or its
Affiliates or any third party. Seller is not liable or bound in any manner by
any oral or written statements, representations or information pertaining to the
Property furnished by any real estate broker, agent, employee, servant or other
person, except as expressly set forth in Section 8.1 (as limited by Section 16.1
of this Agreement) and in the Closing Documents. Purchaser acknowledges that the
Purchase Price reflects the “AS IS, WHERE IS” nature of this sale, and except as
expressly set forth in Section 8.1 (as limited by Section 16.1 of this
Agreement) and in the Closing Documents, includes any faults, liabilities,
defects or other adverse matters that may be associated with the Property.
Purchaser, with Purchaser’s counsel, has fully reviewed the disclaimers and
waivers set forth in this Agreement, and understands the significance and effect
thereof. Purchaser acknowledges and agrees that the disclaimers and other
agreements set forth herein are an integral part of this Agreement, and that
Seller would not have agreed to sell the Property to Purchaser for the Purchase
Price without the disclaimer and other agreements set forth in this Agreement.
The terms and conditions of this Section 5.3 will expressly survive the Closing
without limitation and will not merge with the provisions of any Closing
Documents.
     Section 5.4 Purchaser’s Release of Seller.
          (a) Seller Released From Liability. Subject to the terms of
Sections 5.4(b) and (c) below, Purchaser, on behalf of itself and its
Affiliates, and their respective partners, members, owners, officers, directors,
agents, representatives and controlling persons, hereby releases Seller and
Seller’s Affiliates, and their respective partners, members, owners, officers,
directors, agents, representatives and controlling persons (collectively, the
“Seller Released Parties”) from any and all liability, responsibility, claims,
damages, losses and expenses arising

13



--------------------------------------------------------------------------------



 



out of or related to the condition (including the presence in the soil, air,
structures and surface and subsurface waters, of Hazardous Substances that have
been or may in the future be determined to be toxic, hazardous, undesirable or
subject to regulation and that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws,
regulations or guidelines), valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever, except to the extent that such
responsibility or liability is the result of the material inaccuracy (if any) of
Seller’s representation under Section 8.1 hereof (as limited by Section 16.1 of
this Agreement). Without limiting the foregoing, but subject to Sections 5.4(b)
and (c) below, Purchaser, on behalf of itself and its Affiliates, and their
respective partners, members, owners, officers, directors, agents,
representatives and controlling persons, specifically releases the Seller
Released Parties from any and all responsibility, claims, damages, losses and
expenses Purchaser may have against any of the Seller Released Parties now or in
the future arising from the environmental condition of the Property or the
presence of Hazardous Substances or contamination on or emanating from the
Property. The foregoing waivers and releases by Purchaser shall survive, without
limitation, either (i) the Closing and shall not be deemed merged into the
provisions of any Closing Documents or (ii) any termination of this Agreement.
          (b) Limitation on Release and Waiver. Notwithstanding the provisions
of Section 5.3 above or this Section 5.4, the releases and waivers and other
matters set forth herein shall not, however, relieve Seller of its liability
for: (i) any breach of any express representation or warranty of Seller
contained in Section 8.1 of this Agreement (subject to the limitations of
Section 16.1 of this Agreement) or in any of the Closing Documents; or (ii) any
breach by Seller of its covenants or agreements contained in this Agreement
which are Closing Surviving Obligations.
          (c) No Limitation. Nothing contained in this Agreement shall be
construed to limit Purchaser’s right to implead Seller into any lawsuit in which
Purchaser has been named by a third party (which is not an Affiliate of
Purchaser) relating to claims that arose or accrued during the period Seller
owned the Property.
          (d) Survival. The provisions of this Section 5.4 shall survive the
Closing and shall not be deemed merged into the Closing Documents.
ARTICLE VI
TITLE AND SURVEY MATTERS
     Section 6.1 Survey. Prior to the execution and delivery of this Agreement,
Seller has delivered to Purchaser a copy of that certain survey of the Real
Property, dated November 2, 2005, prepared by James, Schaeffer & Schimming (the
“Existing Survey”). Seller shall have no obligation to obtain any modification,
update or recertification of the Existing Survey.
     Section 6.2 Title Commitment.
          (a) Prior to the execution and delivery hereof, Purchaser has caused
the Title Company to furnish to Purchaser a preliminary title report or title
commitment dated March 7, 2006 (the “Commitment”), by the terms of which the
Title Company agrees to issue

14



--------------------------------------------------------------------------------



 



to Purchaser at Closing an owner’s policy of title insurance (the “Title
Policy”) in the amount of the Purchase Price on the ALTA Owner Policy of Title
Insurance with extended coverage, Standard Form Rev. 10/17/92 (as amended to
date), insuring Purchaser’s fee simple title to the Real Property to be good and
indefeasible, subject to the terms of such policy and the exceptions described
therein. The Commitment (including all endorsements) is attached to this
Agreement as Exhibit L. As a condition to Purchaser’s obligation to close, the
Title Company shall deliver the Title Policy to Purchaser at Closing effective
as of the date and time of the recording of the Deed, in the amount of the
Purchase Price insuring Purchaser as owner of fee simple title to the Real
Property, and subject only to the Permitted Exceptions. Notwithstanding the
foregoing, the Title Policy may be delivered after Closing if at the Closing the
Title Company issues a currently effective, duly executed “marked up” Commitment
and irrevocably commits in writing to issue the Title Policy in the form of the
“marked up” Commitment promptly after the Closing Date.
          (b) Purchaser may, at or prior to Closing, notify Seller in writing
(the “Gap Notice”) of any objections to title (i) raised by the Title Company
between the Effective Date and the Closing, and (ii) not disclosed by the Title
Company or otherwise known to Purchaser prior to the Effective Date provided the
Purchaser must deliver a notice of objections to Seller on or before the date
that is five (5) days following Purchaser’s receipt of such supplement or update
and Purchaser shall have the right to extend the Closing Date to the extent such
receipt is within five (5) days of the original Closing Date. If Purchaser fails
to deliver to Seller a notice of objections on or before such date, Purchaser
will be deemed to have waived any objection to the new exceptions, and the new
exceptions will be included as Permitted Exceptions subject to the provisions of
Section 6.2(d). Seller will have not less than ten (10) days from the receipt of
Purchaser’s notice (and, if necessary, Seller may extend the Closing Date to
provide for such ten (10) day period and for five (5) days following such period
for Purchaser’s response), within which time Seller may, but is under no
obligation to remove the objectionable new exceptions except as provided for in
Section 6.2(d) below. If, within the ten (10) day period, Seller does not remove
the objectionable new exceptions, then Purchaser may terminate this Agreement
upon notice to Seller no later than five (5) days following expiration of the
ten (10) day cure period. If Purchaser terminates this Agreement, the Earnest
Money Deposit will be promptly returned to Purchaser, and the parties shall be
released from all further obligations under this Agreement. If Purchaser fails
to terminate this Agreement in the manner set forth above, the new exceptions
(except those Seller has removed or is obligated by Section 6.2(d) below to
remove) will be included as Permitted Exceptions.
          (c) The term “Permitted Exceptions” means:
          (i) those matters noted in Schedule B to the Commitment, Items 1 (only
with respect to taxes which are not yet due and payable), 5-13, and 15-17; and
          (ii) those matters noted in any supplement or update to the Commitment
that either are not timely objected to in writing in the Gap Notice, or if
timely objected to in writing by Purchaser, are those which Seller has elected
(or is deemed to have elected) not to remove or cure or has been unable to
remove or cure prior to the expiration of the Cure Period, and subject to which
Purchaser has elected or is deemed to have elected to accept the conveyance of
the Property (excluding those items in Section 6.2(d) which Seller is obligated
to cure).

15



--------------------------------------------------------------------------------



 



          (d) Notwithstanding any provision of this Section 6.2 to the contrary,
Seller will be obligated to cure exceptions to title to the Real Property and
Improvements relating to (i) liens and security interests securing any loan to
Seller, (ii) any other liens or security interests created by documents executed
by Seller to secure monetary obligations, other than liens for ad valorem taxes
and assessments for the current calendar year, and (iii) any matters resulting
from Seller’s breach of Section 7.1(h) below.
ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS
     Section 7.1 Interim Operating Covenants. Seller covenants to Purchaser that
Seller will:
          (a) Operations. From the Effective Date until Closing, continue to
operate, manage and maintain the Improvements in the ordinary course of Seller’s
business and substantially in accordance with Seller’s present practice, subject
to ordinary wear and tear and further subject to Article IX of this Agreement.
          (b) Maintain Insurance. From the Effective Date until Closing,
maintain fire and extended coverage insurance on the Improvements which is at
least equivalent in all material respects to Seller’s insurance policies
covering the Improvements as of the Effective Date (unless otherwise approved by
Purchaser, which approval shall not be unreasonably withheld); provided,
however, with respect to terrorism insurance only, Seller shall be obligated to
maintain such terrorism insurance on the Improvements equivalent to the coverage
in effect on the Effective Date only to the extent such coverage is available on
commercially reasonable terms.
          (c) Personal Property. From the Effective Date until Closing, not
transfer or remove any Personal Property from the Improvements except for the
purpose of repair or replacement thereof. Any items of Personal Property
replaced after the Effective Date will be installed prior to Closing and will be
of substantially similar quality of the item of Personal Property being
replaced.
          (d) Comply with Governmental Regulations. From the Effective Date
until Closing, not knowingly take any action that Seller knows would result in a
failure to comply in all material respects with all Governmental Regulations
applicable to the Property, it being understood and agreed that prior to
Closing, Seller will have the right to contest any such Governmental
Regulations.
          (e) Tenant Leases. From the Effective Date until Closing, not enter
into any new lease or any amendments, expansions or renewals of Tenant Leases
without the prior written consent of Purchaser, which consent will be deemed
given unless written objection thereto is given within two (2) Business Days
after receipt of the relevant information. Furthermore, nothing herein shall be
deemed to require Purchaser’s consent to any expansion or renewal which Seller,
as landlord, is required to honor pursuant to any Tenant Lease.

16



--------------------------------------------------------------------------------



 



          (f) Service Contracts. From the Effective Date until Closing, not
enter into any service contract or any amendments to any existing service
contracts unless Purchaser consents thereto in writing.
          (g) Notices. To the extent received by Seller, from the Effective Date
until Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting the Property.
          (h) Encumbrances. From the Effective Date until Closing, Seller shall
not voluntarily transfer, assign or otherwise encumber the Property or any
interest therein or modify any of the Permitted Exceptions.
     Section 7.2 Estoppels.
          (a) It will be a condition to Purchaser’s obligation to close that
Purchaser obtain from the Major Tenants and other Tenants leasing space which
when added to the Major Tenants aggregates at least 80% of the aggregate square
footage of the Improvements, executed estoppel certificates, with no material
modifications from the estoppel certificate form attached hereto as Exhibit D-2;
provided, however, (i) to the extent any Tenant Lease has a form estoppel
attached, Purchaser will exercise commercially reasonable efforts to obtain an
estoppel certificate for such Tenant in the form completed as provided below, or
in a form as close thereto as reasonably possible, but in any event an estoppel
certificate executed by a Tenant with the issues addressed in the form attached
to its Tenant Lease in a manner consistent with such Tenant Lease shall satisfy
the requirement of this Section 7.2(a), (ii) Purchaser will not unreasonably
withhold approval of any estoppel certificate as modified by a Tenant and
delivered to Purchaser, provided that the information included in such estoppel
is not inconsistent with the Tenant Lease or the information included in the
estoppel form completed for such Tenant pursuant to the below provisions of this
Section 7.2(a) or such estoppel does not reveal any matters adverse to the
Property or the landlord, and (iii) Purchaser shall not object to the deletion
of any language which is italicized in Exhibit D-2 and/or the addition of any
language which is double-bracketed and bolded in Exhibit D-2. In addition,
simultaneously herewith Seller has delivered to Purchaser copies of estoppel
certificates executed by Tenants within the four (4) months immediately prior to
the Effective Date. If a Tenant executes an estoppel certificate in the form of
its previously-executed estoppel, then, provided that the information included
in such estoppel is updated through the date of the new estoppel and does not
reveal any new matters adverse to the Property or the landlord, Purchaser shall
not object to such estoppel. Within thirty (30) Business Days after the
Effective Date, Seller will deliver to Purchaser completed forms of estoppel
certificates, in the form attached hereto as Exhibit D-2 and containing the
information contemplated thereby, for all Tenants. Within ten (10) Business Days
following Purchaser’s receipt thereof, Purchaser will send to Seller notice
either (i) approving such forms as completed by Seller or (ii) setting forth in
detail all changes to such forms which Purchaser believes to be appropriate to
make the completed forms of estoppel certificates accurate and complete. Seller
will make such changes to the extent Seller agrees such changes are appropriate,
except that Seller will not be obligated to make any changes which request more
expansive information than is contemplated by Exhibit D-2. Notwithstanding
anything contained herein to the contrary, in no event shall Purchaser’s failure
to obtain the required number of acceptable estoppel certificates in accordance
with the provisions of this

17



--------------------------------------------------------------------------------



 



Section 7.2(a) constitute a default by Purchaser under this Agreement unless
Purchaser elects to not close as the result of such failure and Purchaser did
not exercise commercially reasonable efforts to obtain such estoppels; however,
(i) commercially reasonable efforts shall require only that Purchaser provide
the completed estoppels to the Tenants timely and contact Tenants periodically
to facilitate the process, and (ii) in no event shall commercially reasonable
efforts require Purchaser to approve an estoppel which does not satisfy the
requirements in this Section 7.2 or require that Purchaser pay money or other
consideration or agree to any amendments to any Tenant Leases.
          (b) It will be a condition to Purchaser’s obligation to close that
Purchaser obtain (i) an estoppel in the form attached hereto as Exhibit M-1
executed by the owner of the Westin Hotel, and (ii) an estoppel in the form
attached hereto as Exhibit M-2 executed by the owner of the Westin Hotel
(collectively, the “Westin Estoppels”); provided, however, Purchaser shall not
object to the deletion of any language which is italicized in Exhibit M-1 or
Exhibit M-2 and/or the addition of any language which is double-bracketed and
bolded in Exhibit M-1 or Exhibit M-2. In no event shall Purchaser’s failure to
obtain the Westin Estoppels constitute a default by Purchaser under this
Agreement unless Purchaser elects to not close as the result of such failure and
Purchaser did not exercise commercially reasonable efforts to obtain such
estoppels; however, (i) commercially reasonable efforts shall require only that
Purchaser provide the estoppels to the owner of the Westin Hotel and to
periodically contact such owner to facilitate the process, and (ii) in no event
shall commercially reasonable efforts require Purchaser to accept an estoppel
which indicates that Seller is in default or that is otherwise adverse to the
Property or to the owner of the Property or require that Purchaser pay any money
or other consideration or agree to any amendments to the easement.
          (c) Purchaser shall have the right to attempt to obtain an estoppel
executed by the owner of the Phase II land; however, obtaining such estoppel
shall not be a condition to Closing and the failure to obtain such estoppel
shall not constitute a default by Purchaser under this Agreement.
     Section 7.3 Appraisals. Purchaser shall exercise diligent efforts to
obtain, prior to April 12, 2006, two (2) appraisals of the Property
(“Appraisals"). It shall be a condition to Closing that Purchaser obtain the
Appraisals and that both Appraisals provide that the fair market value of the
Property is equal to or greater than the Purchase Price. If the Appraisals are
not obtained by April 12, 2006 or both Appraisals do not value the Property at
an amount which is greater than or equal to the Purchase Price, then Purchaser
shall have the right to terminate this Agreement by delivering to Seller notice
and, if applicable, a copy of the Appraisal(s) which does not value the Property
at the requisite amount on or prior to April 17, 2006, and the Earnest Money
Deposit shall be returned to Purchaser. In no event shall Purchaser’s failure to
obtain Appraisals indicating the fair market value of the Property as equal to
or in excess of the Purchase Price constitute a default by Purchaser under this
Agreement unless Purchaser elects not to close as the result of such failure and
Purchaser did not exercise diligent efforts to obtain such Appraisals.
     Section 7.4 Cooperation with Purchaser’s Auditors and SEC Filing
Requirements. Seller shall provide to Purchaser (at Purchaser’s expense) copies
of, or shall provide Purchaser access to, such factual information as may be
reasonably requested by

18



--------------------------------------------------------------------------------



 



Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser’s auditor (Deloitte & Touche LLP or any
successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the year to date of the year in which the Closing
occurs plus up to the three prior calendar years. Purchaser shall be responsible
for all out-of-pocket costs associated with this audit. Seller shall cooperate
(at no cost to Seller) with Purchaser’s auditor in the conduct of such audit. In
addition, Seller agrees to provide, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, whether required before or after Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser or any Affiliate of Purchaser to make any required filings
with the Securities and Exchange Commission or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, its property manager or accountants, at no
material cost to Seller, and in the format that Seller (or its property manager
or accountants) have maintained such information. The provisions set forth in
this Section 7.4 shall survive Closing.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     Section 8.1 Seller’s Representations and Warranties. The representations
and warranties of Seller set forth below in this Section 8.1 constitute the sole
representations and warranties of Seller. If any such representations and
warranties contained in this Section 8.1 are, or have become, not true and
correct prior to Closing, then Seller shall not be in breach of this Agreement
with respect thereto and Purchaser’s sole and exclusive remedy (Purchaser hereby
waiving all other remedies it may have, whether at law or in equity or
otherwise) with respect thereto shall be (i) to waive same and consummate the
transaction contemplated in this Agreement or (ii) to terminate this Agreement
by furnishing written notice thereof to the Seller on or prior to the Closing
Date (in which event this Agreement shall terminate and neither party shall have
any further rights or obligations under this Agreement (except with respect to
the Termination Surviving Obligations) and the Earnest Money Deposit shall be
disbursed to Purchaser in accordance with Section 4.5). Subject to the
limitations set forth in Article XVI of this Agreement (including, without
limitation, Seller’s right to disclose information to Purchaser contrary to such
representations and warranties), Seller represents and warrants to Purchaser the
following (which representations and warranties are made, subject to
Section 16.1(b), as of the Effective Date and shall be deemed remade, subject to
Section 16.1(b), as of the time immediately prior to Closing):
          (a) Status. Seller is a limited liability company duly organized and
validly existing under the laws of the State of Delaware.
          (b) Authority. The execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding

19



--------------------------------------------------------------------------------



 



obligation of Seller, subject to equitable principles and principles governing
creditors’ rights generally.
          (c) Suits and Proceedings. To Seller’s Knowledge as of the Effective
Date, except as listed in Exhibit F, there are no legal actions, suits or
similar proceedings pending and served, or threatened against Seller relating to
the Property or Seller’s ownership or operation of the Property, which are not
adequately covered by existing insurance or, if adversely determined, would
materially adversely affect the value of the Property, the continued operations
thereof or Seller’s ability to perform Seller’s obligations under this
Agreement.
          (d) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Code (and the regulations
promulgated thereunder).
          (e) Tenant Leases. As to the Tenant Leases,
          (A) the Tenant Leases, including, but without limitation, all
modifications and amendments evidencing the Tenant Leases are accurately listed
on Exhibit G, and there are no written leases or occupancy agreements affecting
the Property or Improvements other than the Tenant Leases set forth on
Exhibit G.
          (B) complete, true, and correct copies of all written Tenant Leases
disclosed on Exhibit G, including all modifications and amendments thereof or
thereto, have been made available to Purchaser at the Property;
          (C) except as disclosed on Exhibit G, which is attached to and made a
part of this Agreement, Seller has not received written notice that it is in
default in the performance of any covenant to be performed by the landlord under
the Tenant Leases which has not been cured or that any tenant has any claims or
offsets against Seller pursuant to the Tenant Leases; and
          (D) except as disclosed on Exhibit G, which is attached to and made a
part of this Agreement, no tenant is in monetary default under its Tenant Lease
and to Seller’s knowledge no tenant is otherwise in default in any material
respect under its Tenant Lease.
          (f) Service Contracts. To Seller’s Knowledge, there are no service
contracts under which Seller is currently paying for services rendered in
connection with the Property except as listed on Exhibit C.
          (g) No Violations. To Seller’s Knowledge, Seller has not received
prior to the Effective Date any written notification from an Authority (i) that
the Real Property and Improvements are in violation of any applicable fire,
health, building, use, occupancy or zoning laws or (ii) that any work is
required to be done to the Real Property and Improvements by Seller to comply
with applicable laws and regulations where such work remains outstanding and, if
unaddressed, would have a material adverse affect on the Property or use of the
Property as currently operated.

20



--------------------------------------------------------------------------------



 



          (h) Tax Appeals. Except as set forth on Exhibit N, there are no
pending property tax assessment appeals, tax protests, tax abatement proceedings
or real estate tax appeals relating to the Property which have been filed by
Seller, or, to Seller’s knowledge any refunds of real estate property tax or
service payment in lieu of taxes owed with respect to the Property and Seller
has not received any notice of an intention to create an assessment against the
Property.
          (i) Leasing Commissions. Except as set forth on Exhibit C there are no
outstanding leasing commissions owed for the base existing terms (excluding
unexercised renewals, expansions or extensions) of Tenant Leases. Seller is not
a party to any leasing brokerage agreements for which Purchaser would be
responsible after Closing except for those listed on Exhibit C.
     Section 8.2 Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller the following (which representations and
warranties are made as of the Effective Date and shall be deemed remade as of
Closing):
          (a) Status. Purchaser is a limited partnership duly organized and
validly existing under the laws of the State of Delaware.
          (b) Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and its constituent owners and/or
beneficiaries and this Agreement constitutes the legal, valid and binding
obligation of Purchaser, subject to equitable principles and principles
governing creditors’ rights generally.
          (c) Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of, or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.
          (d) Consents. No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained or will
be obtained on or prior to the Closing Date) in connection with the execution
and delivery of this Agreement by Purchaser or the performance by Purchaser of
the transactions contemplated hereby.
ARTICLE IX
CONDEMNATION AND CASUALTY
     Section 9.1 Significant Casualty. If, prior to the Closing Date, all or a
Significant Portion of the Real Property and Improvements is destroyed or
damaged by fire or other casualty, Seller will notify Purchaser of such
casualty. Purchaser will have the option to terminate this Agreement upon notice
to Seller given not later than the earlier to occur of (x) the Closing Date or
(y) ten (10) days after receipt of Seller’s notice. If this Agreement is
terminated,

21



--------------------------------------------------------------------------------



 



the Earnest Money Deposit will be returned to Purchaser upon Purchaser’s
compliance with Section 4.5 and thereafter neither Seller nor Purchaser will
have any further rights or obligations to the other hereunder except with
respect to the Termination Surviving Obligations. If Purchaser does not elect to
terminate this Agreement, Seller will not be obligated to repair such damage or
destruction but (a) Seller will assign and turn over to Purchaser all of the
insurance proceeds paid to Seller (or, if such proceeds have not been awarded,
any and all of Seller’s right, title and interest therein), net of reasonable
collection costs and costs incurred by Seller to restore the Property, with
respect to such fire or other casualty, and (b) the parties will proceed to
Closing pursuant to the terms hereof without abatement of the Purchase Price,
except that Purchaser will receive a credit for the lesser of (i) any insurance
deductible amount or (ii) the cost of such repairs (other than repairs which are
the responsibility of Tenants under Tenant Leases) as reasonably estimated by
Seller and Purchaser.
     Section 9.2 Casualty of Less Than a Significant Portion. If less than a
Significant Portion of the Real Property and/or Improvements is damaged as
aforesaid, Purchaser shall not have the right to terminate this Agreement and
Seller will not be obligated to repair such damage or destruction but (a) Seller
will assign and turn over to Purchaser all of the insurance proceeds paid to
Seller (or, if such proceeds have not been awarded, any and all of its right,
title and interest therein), net of reasonable collection costs and costs
incurred by Seller to restore the Property, with respect to such fire or other
casualty, and (b) the parties will proceed to Closing pursuant to the terms
hereof without abatement of the Purchase Price, except that, Purchaser will
receive a credit for the lesser of (i) any insurance deductible amount or
(ii) the cost of such repairs (other than repairs which are the responsibility
of Tenants under Tenant Leases) as reasonably estimated by Seller and Purchaser.
     Section 9.3 Condemnation of Property. In the event of condemnation or sale
in lieu of condemnation of all or any portion of the Real Property and/or
Improvements prior to the Closing, Purchaser will have the option, by providing
Seller written notice prior to the earlier of (x) the Closing Date or (y) ten
(10) days after receipt of Seller’s notice of such condemnation or sale, of
terminating Purchaser’s obligations under this Agreement or electing to have
this Agreement remain in full force and effect. In the event Purchaser does not
terminate this Agreement pursuant to the preceding sentence, Seller will assign
to Purchaser any and all claims for the proceeds of such condemnation or sale to
the extent the same are applicable to the Real Property and/or Improvements, net
of reasonable collection costs and costs incurred by Seller to restore the
Property, and Purchaser will take title to the Property with the assignment of
such proceeds and subject to such condemnation and without reduction of the
Purchase Price. Should Purchaser elect to terminate Purchaser’s obligations
under this Agreement under the provisions of this Section 9.3, the Earnest Money
Deposit will be returned to Purchaser upon Purchaser’s compliance with Section
4.5, and neither Seller nor Purchaser will have any further obligation under
this Agreement except for the Termination Surviving Obligations. Notwithstanding
anything to the contrary herein, if any eminent domain or condemnation
proceeding is instituted (or notice of same is given) solely for the taking of
any subsurface rights for utility easements or for any right-of-way easement,
and the surface may, after such taking, be used in substantially the same manner
as though such rights have not been taken, Purchaser will not be entitled to
terminate this Agreement as to any part of the Property, but any award resulting
therefrom will be assigned to Purchaser at Closing and will be the exclusive
property of Purchaser upon Closing.

22



--------------------------------------------------------------------------------



 



ARTICLE X
CLOSING
     Section 10.1 Closing.
          (a) The Closing of the sale of the Property by Seller to Purchaser
will occur on the Closing Date through the escrow established with the Title
Company. At Closing, the events set forth in this Article X will occur (provided
that the parties hereby acknowledge and agree that the actual recording of the
Deed may occur following Closing, provided that the Title Company complies with
Section 6.2 with respect to issuance of a Title Policy), it being understood
that the performance or tender of performance of all matters set forth in this
Article X are mutually concurrent conditions which may be waived by the party
for whose benefit they are intended.
     Section 10.2 Purchaser’s Closing Obligations. At or before the Deposit
Time, Purchaser, at its sole cost and expense, will deliver the following items
in escrow with the Title Company pursuant to Section 4.3, for delivery to Seller
at Closing as provided herein:
          (a) The Purchase Price, after all adjustments are made at the Closing
as herein provided, by Federal Reserve wire transfer of immediately available
funds, in accordance with the timing and other requirements of Section 3.3;
          (b) Four (4) execution counterparts of the General Conveyance, Bill of
Sale, and Assignment and Assumption substantially in the form attached hereto as
Exhibit J (the “General Conveyance”) duly executed by Purchaser;
          (c) Evidence reasonably satisfactory to Seller that the person
executing the Closing documents on behalf of Purchaser has full right, power,
and authority to do so;
          (d) The Tenant Notice Letters, duly executed by Purchaser;
          (e) A counterpart of an ALTA Statement in the form attached hereto as
Exhibit O (the “ALTA Statement”);
          (f) A counterpart of any required State, County or Municipal transfer
declaration forms; and
          (g) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.
     Section 10.3 Seller’s Closing Obligations. At or before the Deposit Time,
Seller, at its sole cost and expense, will deliver (y) the following items (a),
(b), (c), (d), (e), (f), (g), (k), (l), (m) and (n) in escrow with the Title
Company pursuant to Section 4.3, and (z) upon receipt of the Purchase Price,
Seller shall deliver the following items (h), (i) and (j) to Purchaser at the
Improvements:
          (a) A deed substantially in the form attached hereto as Exhibit K (the
“Deed”), duly executed and acknowledged by Seller conveying to Purchaser the
Real Property

23



--------------------------------------------------------------------------------



 



and the Improvements subject only to the Permitted Exceptions, which Deed shall
be delivered to Purchaser by the Title Company agreeing to cause same to be
recorded in the Official Records;
          (b) Four (4) execution counterparts of the General Conveyance duly
executed by Seller;
          (c) Evidence reasonably satisfactory to Title Company and Purchaser
that the person executing the Closing documents on behalf of Seller has full
right, power and authority to do so;
          (d) A certificate in the form attached hereto as Exhibit I
(“Certificate as to Foreign Status”) duly executed by Seller certifying that
Seller is not a “foreign person” as defined in section 1445 of the Code;
          (e) The Tenant Deposits, at Seller’s option, either (i) in the form of
a cashier’s check issued by a bank reasonably acceptable to Purchaser, or
(ii) as part of an adjustment to the Purchase Price. In the event the Tenant
Deposits are in the form of a letter of credit, then Seller shall deliver at
Closing the original letter(s) of credit and such documentation required to be
executed by Seller to enable the letter(s) of credit to be assigned to Purchaser
upon approval thereof by the issuer of the letter(s) of credit;
          (f) Either a Certificate issued by the Illinois Department of Revenue
or an Indemnity Agreement Re: Section 902(d), executed by Seller in favor of
Purchaser, pursuant to Section 10.8.
          (g) Either a written notice issued by the City of Chicago Department
of Revenue or an Indemnity Agreement Re: Section 3-1-140, executed by Seller in
favor of Purchaser, pursuant to Section 10.9.
          (h) The Personal Property;
          (i) All original Tenant Leases, and Service Contracts in Seller’s
possession and control;
          (j) All keys to the Improvements which are in Seller’s possession;
          (k) A counterpart of any required State, County or Municipal transfer
declaration forms; and
          (l) a customary “Gap Undertaking” duly executed by Seller in favor of
the Title Company, as necessary, to facilitate the so-called “New York style
closing” contemplated by this Agreement;
          (m) A counterpart of the ALTA Statement; and
          (n) Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transactions which are the subject of this
Agreement.

24



--------------------------------------------------------------------------------



 



     Section 10.4 Prorations.
          (a) Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”): real estate and personal property taxes
and assessments which are required to be paid during the calendar year in which
the Closing occurs (on a cash basis so that such proration pursuant to this
Section 10.4(a) shall be with respect to the taxes payable in the year in which
the Closing occurs and not the taxes which are attributable to such year but
payable the following year), utility bills (except as hereinafter provided),
collected Rentals (subject to the terms of (c) below), and operating expenses
payable by the owner of the Property. Seller will be charged and credited for
the amounts of all of the Proration Items relating to the period up to and
including the Closing Time, and Purchaser will be charged and credited for all
of the Proration Items relating to the period after the Closing Time. Such
preliminary estimated Closing prorations shall be set forth on a preliminary
closing statement to be prepared by Seller and submitted to Purchaser for
Purchaser’s approval (which approval shall not be unreasonably withheld, delayed
or conditioned) prior to the Closing Date (the “Closing Statement”). The Closing
Statement, once agreed upon, shall be signed by Purchaser and Seller and
delivered to the Title Company for purposes of making the preliminary proration
adjustment at Closing subject to the final cash settlement provided for below.
The preliminary proration shall be paid at Closing by Purchaser to Seller (if
the preliminary prorations result in a net credit to Seller) or by Seller to
Purchaser (if the preliminary prorations result in a net credit to Purchaser) by
increasing or reducing the cash to be delivered by Purchaser in payment of the
Purchase Price at the Closing. If the actual amounts of the Proration Items are
not known as of the Closing Time, the prorations will be made at Closing on the
basis of the best evidence then available; thereafter, when actual figures are
received, or if errors in prorations are discovered, re-prorations will be made
on the basis of the actual figures, and a final cash settlement will be made
between Seller and Purchaser. No prorations will be made in relation to
insurance premiums (except to the extent covered by the proration of Operating
Expenses). Final readings and final billings for utilities will be made if
possible as of the Closing Time, in which event no proration will be made at the
Closing with respect to utility bills (except to the extent covered by the
proration of Operating Expenses). Seller will be entitled to all deposits
presently in effect with the utility providers, and Purchaser will be obligated
to make its own arrangements for deposits with the utility providers. A final
reconciliation of Proration Items shall be made by Purchaser and Seller within
fifteen (15) days after the first anniversary of the Closing Date.
          (b) Purchaser will receive a credit on the Closing Statement for the
prorated amount (as of the Closing Time) of all Rentals previously paid to and
collected by Seller and attributable to any period following the Closing Time.
After the Closing, Seller will cause to be paid or turned over to Purchaser all
Rentals, if any, received by Seller after Closing for distribution pursuant to
this Section. “Rentals” as used herein includes fixed monthly rentals,
additional rentals, percentage rentals, escalation rentals (which include each
Tenant’s proportionate share of building operation and maintenance costs and
expenses as provided for under the applicable Tenant Lease, to the extent the
same exceeds any expense stop specified in such Tenant Lease), retroactive
rentals, all administrative charges, utility charges, tenant or real property
association dues, storage rentals, special event proceeds, temporary rents,
telephone receipts, locker rentals, vending machine receipts and other sums and
charges payable to Seller or its successor by Tenants under the Tenant Leases or
from other occupants or users of the

25



--------------------------------------------------------------------------------



 



Property, but excluding amounts received for Operating Expenses), which are
governed by Section 10.4(c) below and excluding specific tenant billings which
are governed by Section 10.4(d) below. Rentals are “Delinquent” if they were due
prior to the Closing Time and payment thereof has not been made on or before the
Closing Time. Delinquent Rentals will not be prorated. Purchaser agrees to use
good faith collection procedures with respect to the collection of any
Delinquent Rentals, but Purchaser will have no liability for the failure to
collect any such amounts and will not be required to conduct lock-outs or take
any other legal action to enforce collection of any such amounts owed to Seller
by Tenants of the Property and, except as set forth in this Section 10.4(b),
Seller shall have no right to take any action with respect to collection of
Delinquent Rentals from any Tenant while such Tenant remains in occupancy of the
Property. In the event Purchaser has not collected any Delinquent Rental within
ninety (90) days after the Closing, Seller shall be entitled to send notices to
defaulting tenants demanding payment, but Seller shall not be entitled to
initiate litigation, threaten litigation, terminate leases, evict tenants or
threat termination of leases or eviction of tenants. All sums collected by
Purchaser or Seller, as applicable, from and after Closing from each Tenant
(excluding Tenant payments for Operating Expenses attributable to the period
prior to the Closing Time governed by Section 10.4(c) below and tenant specific
billings for tenant work orders and other specific services as described in and
governed by Section 10.4(d) below) will be applied first to current amounts owed
by such Tenant to Purchaser and then to prior delinquencies owed by such Tenant
to Seller. Any sums collected by Purchaser or Seller and due the other party
will be promptly remitted to such party.
          (c) Seller will prepare a reconciliation as of the Closing Time of the
amounts of all billings and charges for operating expenses and taxes specified
in each Tenant Lease (collectively, “Operating Expenses”). If more amounts have
been incurred for Operating Expenses than have been collected from Tenants for
Operating Expenses, Purchaser, upon completion of 2006 year end operating
expenses and tax reconciliation in 2007, shall use reasonable efforts to collect
from tenants of the Property any underpayments and shall pay to Seller Seller’s
share of said underpayment promptly upon collection thereof. If more amounts
have been collected from Tenants for Operating Expenses than have been incurred
for Operating Expenses, Seller will pay to Purchaser at Closing as a credit
against the Purchase Price such excess collected amount. Purchaser and Seller
agree that within sixty (60) days after Closing Purchaser and Seller shall
finalize the prorations to make adjustments necessary to the extent estimates
used in the calculation of such reconciliation at Closing differ from actual
bills received for those items covered by such reconciliation; provided,
however, notwithstanding the foregoing, Seller’s and Purchaser’s right and
obligation to finalize prorations with respect to ad valorem real estate taxes
for the 2006 tax year shall be settled thirty (30) days after receipt of the
second tax bill for taxes attributable to calendar year 2006. In this regard,
Purchaser will be solely responsible, from and after Closing, for (i) collecting
from Tenants the amount of any outstanding Operating Expenses for periods before
and after Closing, and (ii) where appropriate, reimbursing Tenants for amounts
attributable to Operating Expenses, as may be necessary based on annual
reconciliations for Operating Expenses.
          (d) With respect to specific tenant billings for work orders, special
items performed or provided at the request of a given Tenant or other specific
services, which are collected by Purchaser or Seller after the Closing Time but
relate to any such specific services rendered by Seller or its property manager
prior to the Closing Time and which are identified on

26



--------------------------------------------------------------------------------



 




the Tenant’s payment as relating to such specific services or which are clearly
identifiable as being payment for any such specific services, Purchaser shall
cause such collected amounts to be paid to Seller, or Seller may retain such
payment if such payment is received by Seller after the Closing Time.
          (e) Notwithstanding any provision of this Section 10.4 to the
contrary, Purchaser will be solely responsible for (i) all Leasing Costs which
accrue on or after the Closing Date, (ii) subject to any approval rights which
Purchaser has, Leasing Costs (“New Tenant Costs”) incurred or to be incurred in
connection with any new Tenant Leases executed after the Effective Date, and
(iii) all Leasing Costs described on Exhibit H which are not paid by Seller
prior to Closing (collectively, “Purchaser Leasing Costs Obligations”).
Purchaser acknowledges that Seller’s Leasing Cost Obligations specifically
exclude, and Purchaser’s Leasing Costs Obligations include, Leasing Costs
payable with respect to any renewal, expansion or other right which is exercised
by Tenants after the Closing Date and refurbishment and other allowances payable
under Tenant Leases after the Closing Date. The provisions of this
Section 10.4(e) shall fully survive the Closing without limitation.
          (f) Seller will be solely responsible for all Leasing Costs to the
extent unpaid as of the Closing Date which accrued during the period of time
Seller owned the Property under Tenant Leases entered into prior to the Closing
Date excluding (i) Leasing Costs described on Exhibit H which Seller does not
pay prior to Closing, and (ii) New Tenant Costs (“Seller Leasing Costs
Obligations”). The provisions of this Section 10.4(f) shall be governed by the
provisions of Section 16.1(a).
          (g) Seller has heretofore filed applications for the reduction of the
assessed valuation of the Real Property and the Improvements and/or instituted
certiorari proceedings to review such assessed valuations for the tax years
2001(payable in 2002), 2002 (payable in 2003) and 2004 (payable in 2005).
Purchaser acknowledges and agrees that Seller (i) shall have the right to
institute proceedings or file applications for the reduction of the assessed
valuation of the Real Property and the Improvements for the tax year 2005
(payable in 2006) and all prior tax years, and (ii) shall have the right to
withdraw, compromise or settle the tax proceedings for all such tax years,
provided that notwithstanding anything to the contrary contained herein, Seller
shall not make or file a petition or appeal, agree to a settlement of any such
appeal or action, or otherwise pursue or continue to pursue any course of action
which would have an adverse effect on the taxes for the Property for subsequent
years without the prior written consent of Purchaser. Seller acknowledges and
agrees that Purchaser (y) shall have the right to institute proceedings or file
applications for the reduction of the assessed valuation of the Real Property
and the Improvements for the tax year 2006 (payable in 2007) and (z) shall have
the right to withdraw, compromise or settle the tax proceedings for the 2006 tax
year. Any refund or the savings or refund for any year or years prior to the
2006 tax year shall belong solely to Seller after deduction of any refunds owed
to any Tenant pursuant to the Tenant Leases. Any tax savings or refund for the
2006 tax year shall be prorated between Seller and Purchaser as set forth in
Section 10.4(c). Any amounts required to be reimbursed to the Tenants from such
refund proceeds shall be paid directly to such Tenants by the person who obtains
the proceeds. Seller and Purchaser shall cooperate with each other in good faith
in connection with any tax proceedings including, without limitation, executing
all documents and instruments as may reasonably be requested in connection
therewith. Purchaser hereby indemnifies, defends and

27



--------------------------------------------------------------------------------



 



holds Seller harmless from any claims by a Tenant for a portion of a tax refund
with respect to any tax proceedings to the extent Purchaser received such tax
refund owed to such Tenant and failed to refund it to such Tenant. Seller hereby
indemnifies, defends and holds Purchaser harmless from any claims by a Tenant
for a portion of a tax refund with respect to any tax proceedings to the extent
Seller received such tax refund owed to such Tenant and failed to refund it to
such Tenant. The provisions of this Section 10.4(g) shall fully survive the
Closing without limitation.
          (h) With respect to the Operating Expenses for calendar year 2005,
Seller shall prepare the 2005 reconciliation statements required by the Tenant
Leases, and such statements shall be sent to Tenants by Seller. Seller agrees
that Seller is solely responsible to Tenants for any Operating Expenses
reconciliations for calendar year 2005, and Seller shall promptly make any such
payments to Tenants in accordance with the Tenant Leases. However, if it is
determined that Tenants owe Seller outstanding Operating Expenses for calendar
year 2005, Purchaser shall promptly pay to Seller any amounts collected from
Tenants as relating to such reconciliation statements. Purchaser shall use
commercially reasonable collection procedures with respect to the collection of
any such amounts, but Purchaser will not have liability to Seller for the
failure to collect any such amounts and will not be required to conduct
lock-outs or take any other legal action to enforce collection of any such
amounts owed to Seller by Tenants of the Property and, except as set forth in
this Section 10.4(h), Seller shall have no right to take any action with respect
to collection of any such outstanding Operating Expenses from any Tenant while
such Tenant remains in occupancy of the Property. If Purchaser does not use
commercially reasonable efforts to follow-up to collect such sums allocable to
Seller, then commencing ninety (90) days after the Closing Date, Seller shall be
permitted to send notices to tenants demanding payment of such sums, but Seller
shall not initiate litigation, threaten litigation, terminate leases, evict
tenants or threaten termination of leases or eviction of tenants.
          (i) Except with respect to subsections (e), (f) and (g) of this
Section 10.4 (which subsections shall be governed by the provisions thereof),
the provisions of this Section 10.4 will survive the Closing for fourteen
(14) months.
     Section 10.5 Delivery of Real Property. Upon completion of the Closing,
Seller will deliver to Purchaser possession of the Real Property and
Improvements, subject to the Tenant Leases and the Permitted Exceptions.
     Section 10.6 Costs of Title Company and Closing Costs. Costs of the Title
Company and other Closing costs incurred in connection with the Closing will be
allocated as follows:
          (a) Purchaser will pay (i) all premium and other costs for the Title
Policy and any endorsements, except the portion thereof payable by Seller
pursuant to Section 10.6(b) below, (ii) all premiums and other costs for any
mortgagee policy of title insurance, including but not limited to any
endorsements or deletions, (iii) the costs associated with any modifications,
updates, or recertifications of the Survey, (iv) Purchaser’s attorneys’ fees;
(v) 1/2 of all of the Title Company’s escrow and closing fees, if any, (vi) all
recording fees, (vii) the documentary fee payable at the time of recording the
Deed, and (vii) any transfer tax imposed by the City in which the Real Property
is located;

28



--------------------------------------------------------------------------------



 



          (b) Seller will pay (i) the premium for the basic Title Policy with
extended coverage, (ii) 1/2 of all of the Title Company’s escrow and closing
fees, (iii) Seller’s attorneys’ fees, (iv) any transfer taxes imposed by the
County and State in which the Real Property is located, and (v) any fees charged
by any issuer of a letter of credit referred to in Section 10.3(g) for the
assignment of such letter of credit from Seller to Purchaser;
          (c) Any other costs and expenses of Closing not provided for in this
Section 10.6 or in other provisions of this Agreement shall be allocated between
Purchaser and Seller in accordance with the custom in the county in which the
Real Property is located; and
          (d) If the Closing does not occur on or before the Closing Date for
any reason whatsoever, the costs incurred through the date of termination will
be borne by the party incurring same.
     Section 10.7 Post-Closing Delivery of Tenant Notice Letters. Immediately
following Closing, Purchaser will deliver to each Tenant (via messenger or
certified mail, return receipt requested) a written notice executed by Purchaser
(i) indicating that notices to Landlord should thereafter be delivered to
Purchaser and giving instructions therefor, (ii) acknowledging that Purchaser
has received and is responsible for the Tenant Deposits (specifying the exact
amount of the Tenant Deposits) and (iii) indicating that rent should thereafter
be paid to Purchaser and giving instructions therefor. Purchaser shall provide
to Seller (a) a copy of each such notice letter at Closing, and (b) proof of
delivery of same promptly after such proof is available. Immediately following
Closing, Seller will deliver to each Tenant (via messenger or certified mail,
return receipt requested) a written notice executed by Seller (i) informing each
Tenant of the sale of the Property to Purchaser and (ii) informing each Tenant
that Purchaser has received the Tenant Deposits. Seller shall provide to
Purchaser a copy of each such notice letter delivered by Seller to each Tenant
promptly after delivery of same, and proof of delivery of same promptly after
such proof is available. To the extent that Purchaser desires to make a claim on
a letter of credit, described in Subsection 10.3(e), after the Closing Date and
prior to the date the letter of credit is assigned to Purchaser, Seller, at
Purchaser’s expense and as reasonably requested by Purchaser, shall cooperate
with Purchaser to effectuate any such claim. This Section 10.7 shall survive
Closing.
     Section 10.8 Illinois Tax Withholding. On or before Closing, Seller shall
deliver to Purchaser a certificate issued by the Illinois Department of Revenue
stating that the withholding obligations under Section 9.02(d)
(“Section 9.02(d)”) of the Illinois Income Tax Act (“Act") do not apply to the
transaction contemplated by this Agreement or specifying the holdback of sale
proceeds which will satisfy Purchaser’s obligations under said Section 9.02(d)
of the Act. If the certificate is not so delivered to Purchaser, as aforesaid,
or if the certificate is so delivered and requires that funds be withheld
pursuant to the terms thereof, then Purchaser may, at the Closing, deduct and
withhold from the proceeds that are due to Seller the amount necessary to comply
with the withholding requirements imposed by Section 9.02(d) of the Act.
Purchaser shall deposit the amounts withheld in escrow with the Title Company,
as escrowee, pursuant to terms and conditions acceptable to Seller and
Purchaser, but in any event complying with Section 9.02(d) of the Act.
Notwithstanding the foregoing provisions of this Section 10.8, Seller may, at
its option, in lieu of the foregoing, provide Purchaser with an indemnity
agreement, in substantially the form attached hereto as Exhibit P, pursuant to
which Seller indemnifies

29



--------------------------------------------------------------------------------



 



Purchaser with respect to all liabilities which may be imposed upon Purchaser as
a result of the Section 9.02(d) obligations; however, if Seller subsequently
obtains a certificate from the Illinois Department of Revenue indicating that
Purchaser is not required to hold back any such sales proceeds, then the
aforementioned indemnity agreement shall be null and void.
     Section 10.9 City of Chicago Tax Withholding. On or before Closing, Seller
shall deliver to Purchaser a written notice issued by the City of Chicago
Department of Revenue indicating that Purchaser has no obligation to withhold
any amounts from the Purchaser Price upon the transfer of the Property pursuant
to the City of Chicago Bulk Sales Ordinance (Sec. 3-1-140 of the Municipal Code
of Chicago) (the “City Code Bulk Sales Ordinance”) or specifying the holdback of
sale proceeds which will satisfy Purchaser’s obligations under the City Code
Bulk Sales Ordinance. If the written notice is not so delivered to Purchaser, as
aforesaid, or if the written notice is so delivered and requires that funds be
withheld pursuant to the terms thereof, then Purchaser may, at the Closing,
deduct and withhold from the proceeds that are due to Seller the amount
necessary to comply with the withholding requirements imposed by the City Code
Bulk Sales Ordinance. Purchaser shall deposit the amounts withheld in escrow
with the Title Company, as escrowee, pursuant to terms and conditions acceptable
to Seller and Purchaser, but in any event complying with the City Code Bulk
Sales Ordinance. Notwithstanding the foregoing provisions of this Section 10.9,
Seller may, at its option, in lieu of the foregoing, provide Purchaser with an
indemnity agreement, in substantially the form attached hereto as Exhibit Q,
pursuant to which Seller indemnifies Purchaser with respect to all liabilities
which may be imposed upon Purchaser as a result of any such City Code Bulk Sales
Ordinance obligations; however, if Seller subsequently obtains a written notice
from the City of Chicago Department of Revenue indicating that Purchaser is not
required to hold back any such sales proceeds, then the aforementioned indemnity
agreement shall be null and void.
ARTICLE XI
BROKERAGE
     Section 11.1 Brokers. Seller agrees to pay to Eastdil Broker Services, Inc.
(“Broker”) a real estate commission at Closing (but only in the event of Closing
in compliance with this Agreement) pursuant to a separate agreement between
Seller and Broker. The payment of the commission by Seller to Broker will fully
satisfy the obligations of the Seller for the payment of a real estate
commission hereunder. Other than as stated in the first sentence of this Section
11.1, Purchaser and Seller represent to the other that no real estate brokers,
agents or finders’ fees or commissions are due or will be due or arise in
conjunction with the execution of this Agreement or consummation of this
transaction by reason of the acts of such party, and Purchaser and Seller will
indemnify, defend and hold the other party harmless from any brokerage or
finder’s fee or commission claimed by any person asserting his entitlement
thereto at the alleged instigation of the indemnifying party for or on account
of this Agreement or the transactions contemplated hereby. The provisions of
this Article XI will survive any Closing or termination of this Agreement.
ARTICLE XII
     Section 12.1 Intentionally Deleted.

30



--------------------------------------------------------------------------------



 



ARTICLE XIII
REMEDIES
     Section 13.1 Default by Seller. In the event the Closing of the purchase
and sale transaction provided for herein does not occur as herein provided by
reason of any default of Seller, Purchaser may, as Purchaser’s sole and
exclusive remedy, elect by notice to Seller within twenty (20) Business Days
following the scheduled Closing Date, either of the following: (a) terminate
this Agreement, in which event Purchaser will receive from the Title Company the
Earnest Money Deposit and Seller shall pay to Purchaser the lesser of (x) the
costs, expenses and other liabilities incurred by Purchaser in connection with
the transaction contemplated hereby and/or as the result of such termination
(including, without limitation, the costs, expenses and liabilities Purchaser
incurs as a result of its inability to perform under any contract as the result
of such termination, attorneys’ fees, and diligence costs) or (y) $200,000.00
(the “Purchaser Costs”), and Seller and Purchaser will have no further rights or
obligations under this Agreement, except with respect to the Termination
Surviving Obligations; or (b) seek to enforce specific performance of the
Agreement, and in either event, Purchaser hereby waives all other remedies,
including without limitation, any claim against Seller for damages of any type
or kind, excluding the Purchaser Costs, but including, without limitation,
consequential or punitive damages. Failure of Purchaser to make the foregoing
election within the foregoing twenty (20) Business Day period shall be deemed an
election by Purchaser to terminate this Agreement and receive from the Title
Company the Earnest Money Deposit and the Purchaser Costs, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations. Notwithstanding
the foregoing, nothing contained in this Section 13.1 will limit Purchaser’s
remedies at law, in equity or as herein provided in the event of a breach by
Seller of any of the Closing Surviving Obligations after Closing or the
Termination Surviving Obligations after termination.

31



--------------------------------------------------------------------------------



 



     Section 13.2 DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED
HEREIN BY REASON OF ANY DEFAULT OF PURCHASER, PURCHASER AND SELLER AGREE IT
WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLER MAY
SUFFER. PURCHASER AND SELLER HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE
EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, IS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLER WOULD SUFFER IN THE EVENT
PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY, AND
(ii) SUCH AMOUNT WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR PURCHASER’S
DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY, AND WILL BE
SELLER’S SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY) FOR ANY DEFAULT
OF PURCHASER RESULTING IN THE FAILURE OF CONSUMMATION OF THE CLOSING, WHEREUPON
THIS AGREEMENT WILL TERMINATE AND SELLER AND PURCHASER WILL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH RESPECT TO THE TERMINATION
SURVIVING OBLIGATIONS. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN
WILL LIMIT SELLER’S REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN THE
EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING OBLIGATIONS AFTER
CLOSING OR THE TERMINATION SURVIVING OBLIGATIONS AFTER TERMINATION.

                 
 
 
 
Purchaser Initials      
 
Seller Initials    

     Section 13.3 Consequential and Punitive Damages. Each of Seller and
Purchaser waive any right to sue the other for any consequential or punitive
damages for matters arising under this Agreement. This Section 13.3 shall
survive Closing or termination of this Agreement.
ARTICLE XIV
NOTICES
     Section 14.1 Notices. All notices or other communications required or
permitted hereunder will be in writing, and will be given by (a) personal
delivery, or (b) professional expedited delivery service with proof of delivery,
or (c) United States mail, postage prepaid, registered or certified mail, return
receipt requested, or (d) facsimile (provided that such facsimile is confirmed
by the sender by personal delivery or expedited delivery service in the manner
previously described), sent to the intended addressee at the address set forth
below, or to such other address or to the attention of such other person as the
addressee will have designated by written notice sent in accordance herewith and
will be deemed to have been given either at the time of personal delivery, or,
in the case of expedited delivery service or mail, as of the date of first
attempted delivery on a Business Day at the address or in the manner provided
herein, or, in the case of facsimile transmission, upon receipt if on a Business
Day and, if not on a Business

32



--------------------------------------------------------------------------------



 



Day, on the next Business Day. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement will be as
follows:

         
 
  To Purchaser:    
 
       
 
      Hines REIT 321 North Clark Street LP
 
      c/o Hines Interests Limited Partnership
 
      2800 Post Oak Boulevard
 
      Suite 5000 Williams Tower
 
      Houston, Texas 77056-6118
 
      Attn: Charles N. Hazen
 
      Fax: (713) 966-7851
 
       
 
      Attn: A. Blake Williams
 
      Fax: (713) 966-2075
 
       
 
  with copy to:   Baker Botts L.L.P.
 
      2001 Ross Avenue
 
      Dallas, Texas 75201-2980
 
      Attn: Patricia M. Stanton
 
      Fax: (214) 661-4704
 
       
 
  To Seller:   321 North Clark Realty, L.L.C.
 
      One South Dearborn
 
      1 South Dearborn Street, Suite 2000
 
      Chicago, IL 60603
 
      Attn: C. Kevin Shannahan
 
      Fax: (312) 346-4180
 
       
 
      Attn: Thomas Danilek
 
      Fax: (312) 419-1932
 
       
 
      New York State Teachers’ Retirement System
 
      10 Corporate Woods Drive
 
      Albany, New York 12211-2395
 
      Attn: John Virtanen
 
      Fax: (518) 447-2766
 
       
 
      J.P. Morgan Fleming Asset Management Inc.
 
      522 Fifth Avenue
 
      New York, New York 10036
 
      Attn: Dennis Keyes
 
      Fax: (212) 837-1763
 
       
 
      Seward & Kissel LLP

 
      One Battery Park Plaza
 
      New York, New York 10004

33



--------------------------------------------------------------------------------



 



         
 
      Attn: Mark A. Brody, Esq.

 
      Fax: (212) 480-8421
 
       
 
  with copy to:   Baker Botts L.L.P.
 
      2001 Ross Avenue
 
      Dallas, Texas 75201-2980
 
      Attn: Patricia M. Stanton
 
      Fax: (214) 661-4704

ARTICLE XV
ASSIGNMENT AND BINDING EFFECT
     Section 15.1 Assignment; Binding Effect. Purchaser shall have the right to
assign this Agreement to a wholly-owned subsidiary of Purchaser, provided
Purchaser and such assignee shall execute an Assignment of Agreement of Sale and
Purchase and the assignee Purchaser shall be liable for all obligations of
Purchaser hereunder (and the assigning Purchaser shall be released of all
obligations hereunder which accrue from and after Closing). Except as provided
for in the immediately preceding sentences, Purchaser shall not assign its
rights or obligations under this Agreement, in whole or in part, without the
prior written consent of Seller. This Agreement will be binding upon and inure
to the benefit of Seller and Purchaser and their respective successors and
permitted assigns, and no other party will be conferred any rights by virtue of
this Agreement or be entitled to enforce any of the provisions hereof. Whenever
a reference is made in this Agreement to Seller or Purchaser, such reference
will include the successors and permitted assigns of such party under this
Agreement.
ARTICLE XVI
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 16.1 Survival of Representations, Warranties and Covenants.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (1) the representations and warranties of Seller set forth in
Section 8.1 and Seller’s liability under Section 8.1, and (2) Seller’s liability
under Section 10.4(f), will survive the Closing for a period of nine (9) months.
With respect to any suit, claim or cause of action that Purchaser has or may
have as a result of (i) any alleged untruth, inaccuracy or breach of such
representations or warranties under Section 8.1, and/or (ii) Seller’s
obligations (or as result of Seller’s alleged failure to perform same) under
Section 10.4(f), Purchaser must give Seller written notice of any such claims,
and must file any such suits, claims or causes of action against Seller based
thereon, in each instance prior to the expiration of said nine (9) month period.
In the event Purchaser fails to provide such notice and file such suits, claims
or causes of action within such nine (9) month period, Seller shall have no
liability whatsoever to Purchaser with respect to (1) the representations and
warranties set forth in Section 8.1, and (2) the obligations of Seller set forth
in Section 10.4(f). Purchaser will not have any right to bring any suit, claim
or cause of action against Seller as a result of any alleged untruth, inaccuracy
or breach of such representations and warranties under Section 8.1 or in
connection with Seller’s obligations (or as a result of Seller’s alleged failure
to perform same) under Section 10.4(f) unless and until the aggregate amount of

34



--------------------------------------------------------------------------------



 



all liability and losses arising out of all such untruths, inaccuracies and
breaches exceeds $100,000.00 (in which event Seller’s liability shall be from
the first dollar of such loss). In addition, notwithstanding anything to the
contrary contained in this Agreement or any of the Closing documents, including,
without limitation, the provisions of Section 17.15 of this Agreement, in no
event shall Seller’s liability for all such untruths, inaccuracies and/or
breaches under Section 8.1 and 10.4(f) (including Seller’s liability for
attorneys’ fees and costs in connection with such untruths, inaccuracies and/or
breaches) exceed, in the aggregate, $1,000,000.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, Seller shall have no liability with respect to any of Seller’s
representations, warranties and covenants herein if, prior to the Closing,
Purchaser has actual knowledge of any breach of a representation, warranty or
covenant of Seller herein or Purchaser obtains actual knowledge from any
estoppel certificates or as a result of written disclosure by Seller or any of
Seller’s agents, representatives or employees that contradicts any of Seller’s
representations, warranties or covenants herein (and the representations and
warranties of Seller shall be deemed modified thereby to be accurate), and
Purchaser nevertheless consummates the transaction contemplated by this
Agreement (in which event any such breach or contradiction shall be deemed
waived by Purchaser). For purposes of this subsection (b). Purchaser shall have
actual knowledge only to the extent of the present actual (as opposed to
constructive or imputed) knowledge of Blake Williams and Edmund Donaldson.
          (c) The Closing Surviving Obligations will survive Closing without
limitation unless a specified period is otherwise provided in this Agreement.
All other representations, warranties, covenants and agreements made or
undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Closing Documents delivered at the Closing. The Termination Surviving
Obligations shall survive termination of this Agreement without limitation
unless a specified period is otherwise provided in this Agreement.
ARTICLE XVII
MISCELLANEOUS
     Section 17.1 Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.
     Section 17.2 Recovery of Certain Fees. In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover of and from
the other party all attorneys’ fees and costs resulting therefrom, subject,
however, in the case of Seller, to the limitations set forth in Section 16.1
above. For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’
fees and costs” shall mean all court costs and the fees and expenses of counsel
to the parties hereto, which may include printing, photostatting, duplicating
and other expenses, air freight charges, and fees billed for law

35



--------------------------------------------------------------------------------



 



clerks, paralegals and other persons not admitted to the bar but performing
services under the supervision of an attorney, and the costs and fees incurred
in connection with the enforcement or collection of any judgment obtained in any
such proceeding. The provisions of this Section 17.2 shall survive the entry of
any judgment, and shall not merge, or be deemed to have merged, into any
judgment.
     Section 17.3 Time of Essence. Seller and Purchaser hereby acknowledge and
agree that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof.
     Section 17.4 Construction. Headings at the beginning of each article and
section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
     Section 17.5 Counterparts. To facilitate execution of this Agreement, this
Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original or faxed signature for each party contemplated
to sign this Agreement, will constitute a complete and fully executed original.
All such fully executed original or faxed counterparts will collectively
constitute a single agreement.
     Section 17.6 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
     Section 17.7 Entire Agreement. This Agreement is the final expression of,
and contains the entire agreement between, the parties with respect to the
subject matter hereof, and supersedes all prior understandings with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.
     Section 17.8 Governing Law. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

36



--------------------------------------------------------------------------------



 



     Section 17.9 No Recording. The parties hereto agree that neither this
Agreement nor any affidavit concerning it will be recorded.
     Section 17.10 Further Actions. The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.
     Section 17.11 No Other Inducements. The making, execution and delivery of
this Agreement by the parties hereto has been induced by no representations,
statements, warranties or agreements other than those expressly set forth
herein.
     Section 17.12 Exhibits. Exhibits A through Q, inclusive, are incorporated
herein by reference.
     Section 17.13 No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
     Section 17.14 Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser and Seller
and their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker or any Tenant) a beneficiary of any term
or provision of this Agreement or any instrument or document delivered pursuant
hereto, and Purchaser and Seller expressly reject any such intent, construction
or interpretation of this Agreement.
     Section 17.15 Exculpation. In no event whatsoever shall Seller’s liability
(if any) under this Agreement and the Closing Documents (including any such
liability for attorney’s fees and expenses) exceed, in the aggregate, an amount
equal to the Purchase Price. In addition, in no event whatsoever shall recourse
be had or liability asserted against any of Seller’s partners, members,
shareholders, employees, agents, directors, officers or other owners of Seller
or their respective constituent partners. Seller’s direct and indirect
shareholders, partners, members, beneficiaries and owners and their respective
trustees, officers, directors, employees, agents and security holders, assume no
personal liability for any obligations entered into on behalf of Seller under
this Agreement and the Closing Documents. This provision shall survive Closing.
[SIGNATURES FOLLOW ON NEXT SUCCEEDING PAGE]

37



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Seller and Purchaser have respectively executed
this Agreement to be effective as of the date first above written.

                      PURCHASER:    
 
                    HINES REIT PROPERTIES, L.P.,
        a Delaware limited partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc.,            
a Maryland corporation, its general partner    
 
               
 
      By:   /s/ Sherri W. Schugart    
 
               
 
          Sherri W. Schugart    
 
          Chief Financial Officer    

[Signature Page to Agreement of Sale and Purchase]

 



--------------------------------------------------------------------------------



 



                          SELLER:            
 
                        321 NORTH CLARK REALTY, L.L.C.    
 
                        By:   Hines 321 North Clark Realty Limited Partnership,
        its company manager    
 
                            By:   Hines 321 North Clark Realty GP LLC,          
  its general partner    
 
                                By:   Hines Interests Limited Partnership,      
          its sole member    
 
                                    By:   Hines Holdings, Inc.,                
    its general partner    
 
                       
 
              By:   /s/ Thomas J. Danilek    
 
                       
 
                  Thomas J. Danilek    
 
                  Senior Vice President    

[Signature Page to Agreement of Sale and Purchase]

 



--------------------------------------------------------------------------------



 



JOINDER BY TITLE COMPANY
          LandAmerica National Commercial Services, referred to in this
Agreement as the “Title Company,” hereby acknowledges that it received this
Agreement executed by Seller and Purchaser on the ___ day of March, 2006, and
accepts the obligations of the Title Company as set forth herein. It further
acknowledges that it received the Deposit on the ___ day of ___, 2006. The Title
Company hereby agrees to hold and distribute the Earnest Money Deposit and
interest thereon, and Closing proceeds in accordance with the terms and
provisions of this Agreement. It further acknowledges that it hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Internal Revenue Code.

     
 
  LANDAMERICA NATIONAL COMMERCIAL SERVICES  
 
  By:                                                           
 
  Printed Name:                                         
 
  Title:                                                        

Agreement of
Purchase and Sale

 



--------------------------------------------------------------------------------



 



JOINDER BY BROKER
     The undersigned Broker joins herein to evidence such Broker’s agreement to
the provisions of Section 11.1 and to represent to Seller and Purchaser that
such Broker (i) knows of no other brokers, salespersons or other parties
entitled to any compensation for brokerage services arising out of this
transaction other than those whose names appear in this Agreement, (ii) has not
made any of the representations or warranties specifically disclaimed by Seller
in Section 16.1 and (iii) is duly licensed and authorized to do business in the
State of Illinois.

                      EASTDIL BROKER SERVICES, INC. Date: March ___, 2006   By:
                                                                       Printed
Name:                                              Title:
                                                   
 
           
 
      Address:  
                                                                                
 
         
                                                                                

License No.:                                         
Tax I.D. No.:                                        
Agreement of
Purchase and Sale

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
PARCEL 1:
TRACT A:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND BELOW THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM, BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH CLARK STREET
(ALSO BEING THE WEST LINE OF LOTS 4 AND 5 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE NORTH ALONG THE EAST LINE OF SAID NORTH
CLARK STREET A DISTANCE OF 300.43 FEET; THENCE EAST AT RIGHT ANGLES TO THE LAST
DESCRIBED LINE A DISTANCE OF 134.10 FEET; THENCE SOUTH ALONG A LINE 134.10 FEET
EAST OF AND PARALLEL WITH THE EAST LINE OF SAID NORTH CLARK STREET A DISTANCE OF
305.09 FEET TO A POINT ON THE NORTH LINE OF SAID CHICAGO RIVER, AS OCCUPIED;
THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO RIVER, AS OCCUPIED, A DISTANCE
OF 134.18 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.
TRACT B:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND ABOVE THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM, BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE EAST LINE OF NORTH CLARK STREET
(ALSO BEING THE WEST LINE OF LOTS 4 AND 5 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE NORTH ALONG THE EAST LINE OF SAID NORTH
CLARK STREET A DISTANCE OF 300.43 FEET; THENCE EAST AT RIGHT ANGLES TO THE LAST
DESCRIBED LINE A DISTANCE OF 136.10 FEET; THENCE SOUTH ALONG A LINE 136.10 FEET
EAST OF AND PARALLEL WITH THE EAST LINE OF SAID NORTH CLARK STREET A DISTANCE OF
305.16 FEET TO A POINT ON THE NORTH LINE OF SAID CHICAGO RIVER, AS OCCUPIED;
THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO RIVER, AS OCCUPIED, A DISTANCE
OF 136.18 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.
PARCEL 2:
EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCEL 1 (INCLUDING, WITHOUT
LIMITATION, (I) NON-EXCLUSIVE INGRESS AND EGRESS FOR CONSTRUCTION,
RECONSTRUCTION, REPAIR, REPLACEMENT AND RESTORATION OF ANY IMPROVEMENTS OF THE
PROJECT PROPERTY WHICH DIRECTLY ABUT THE HOTEL PROPERTY’S IMPROVEMENTS

A-1



--------------------------------------------------------------------------------



 



ON ITS PARCEL AND THE CAISSONS, (II) NON-EXCLUSIVE FOR PEDESTRIAN INGRESS AND
EGRESS TO AND FROM THE PROJECT PROPERTY AND THE HOTEL PROPERTY,
(III) NON-EXCLUSIVE EASEMENT ON, OVER, THROUGH AND ACROSS THE GALLERY THROUGH AN
OPENING AND/OR ENTRANCE IN THE GALLERY ABUTTING AN OPENING AND/OR ENTRANCE IN
THE OFFICE BUILDING FOR THE PURPOSE OF PEDESTRIAN INGRESS AND EGRESS TO AND FROM
THE OFFICE BUILDING, GALLERY AND THE HOTEL PLAZA, (IV) EXCLUSIVE EASEMENT TO
CONSTRUCT AND ATTACH TO THE WESTERN EXTERIOR WALL OF THE GALLERY AN ENTRANCE WAY
OR CORRIDOR EXTENDING FROM THE EASTERN EXTERIOR WALL OF THE OFFICE BUILDING TO
THE WESTERN EXTERIOR WALL OF THE GALLERY AND FOR MAINTENANCE, REPAIR AND
REPLACEMENT OF SUCH ENTRYWAY AND/OR CORRIDOR, (V) NON-EXCLUSIVE EASEMENT ON,
OVER, THROUGH AND ACROSS THE HOTEL ROAD EASEMENT AREA AT THE PLAZA LEVEL FOR
PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS TO AND FROM THE PROJECT PROPERTY TO
AND FROM DEARBORN, (VI) EXCLUSIVE EASEMENT PERMITTING CAISSONS SUPPORTING THE
OFFICE BUILDING, (VII) EASEMENT PERMITTING ENCROACHMENT OF IMPROVEMENTS ONTO THE
HOTEL PARCEL, (VIII) EASEMENT PERMITTING ATTACHMENT TO THE HOTEL PROPERTY AT OR
BELOW PLAZA LEVEL, AND (VIII) NON-EXCLUSIVE EASEMENT OVER PHASE II PROPERTY ON,
OVER, THROUGH AND ACROSS THE PHASE II ROAD EASEMENT AREA AT PLAZA LEVEL FOR
PEDESTRIAN AND VEHICULAR INGRESS/EGRESS TO/FROM THE PROJECT PROPERTY AND HOTEL
PROPERTY TO AND FROM DEARBORN AND CLARK STREETS) AS DESCRIBED IN THAT CERTAIN
EASEMENT AND OPERATING AGREEMENT DATED AS OF JANUARY 14, 1986 AND RECORDED
JANUARY 21, 1986 AS DOCUMENT NUMBER 86025944, BY AND AMONG LASALLE NATIONAL BANK
AS TRUSTEE UNDER TRUST AGREEMENT DATED MARCH 1, 1985 AND KNOWN AS TRUST NUMBER
109495, LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED JUNE 29,
1981 AND KNOWN AS TRUST NUMBER 104102, OXFORD PROPERTIES, INC., LASALLE NATIONAL
BANK AS TRUSTEE UNDER TRUST AGREEMENT DATED SEPTEMBER 20, 1985 AND KNOWN AS
TRUST NUMBER 110339, AND THE JDC-TISHMAN CHICAGO HOTEL COMPANY, AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT TO EASEMENT AND OPERATING AGREEMENT DATED AS OF
AUGUST 23, 1988 AND RECORDED AUGUST 24, 1988 AS DOCUMENT NUMBER 88-384561, BY
AND AMONG LASALLE NATIONAL BANK AS TRUSTEE UNDER TRUST AGREEMENT DATED MARCH 1,
1985 AND KNOWN AS TRUST NUMBER 109495, LASALLE NATIONAL BANK, AS TRUSTEE UNDER
TRUST AGREEMENT DATED JUNE 29, 1981 AND KNOWN AS TRUST NUMBER 104102, LASALLE
NATIONAL BANK, AS TRUSTEE UNDER TRUST AGREEMENT DATED JUNE 17, 1987 AND KNOWN AS
TRUST NUMBER 112420, QUAKER TOWER PARTNERSHIP, BCE DEVELOPMENT PROPERTIES INC.
(FORMERLY KNOWN AS OXFORD PROPERTIES, INC.), LASALLE NATIONAL BANK, AS TRUSTEE
UNDER TRUST AGREEMENT DATED SEPTEMBER 20, 1985 AND KNOWN AS TRUST NUMBER 10339,
AND JDC CHICAGO HOTEL LIMITED PARTNERSHIP (SUCCESSOR IN INTEREST TO THE
JDC-TISHMAN CHICAGO HOTEL COMPANY), OVER, UNDER, AND UPON PORTIONS OF THE
FOLLOWING DESCRIBED LAND:
THAT PART OF BLOCK 2 IN THE ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE EAST LINE OF NORTH CLARK STREET (ALSO BEING
THE WEST LINE OF LOT 5 IN SAID BLOCK 2) AND THE SOUTH LINE OF WEST KINZIE STREET
(ALSO BEING THE NORTH LINE OF LOTS 5 THOUGH 8, BOTH INCLUSIVE, IN SAID BLOCK 2);
THENCE EAST ALONG THE SOUTH LINE OF SAID WEST KINZIE STREET A DISTANCE OF 321.47
FEET TO THE WEST LINE OF NORTH DEARBORN STREET; THENCE SOUTH ALONG THE WEST LINE
OF SAID NORTH DEARBORN STREET (ALSO BEING THE EAST LINE OF LOT 8 IN SAID BLOCK
2) A DISTANCE OF 178.60 FEET TO A POINT 311.60 FEET NORTH (AS MEASURED ALONG

A-2



--------------------------------------------------------------------------------



 



SAID WEST LINE OF NORTH DEARBORN STREET) OF THE CHICAGO RIVER, AS OCCUPIED;
THENCE WEST AT RIGHT ANGLES TO THE LAST DESCRIBED LINE A DISTANCE OF 321.47 FEET
TO A POINT ON THE EAST LINE OF SAID NORTH CLARK STREET 300.43 FEET NORTH (AS
MEASURED ALONG SAID EAST LINE OF NORTH CLARK STREET) OF SAID CHICAGO RIVER, AS
OCCUPIED; THENCE NORTH ALONG THE EAST LINE OF SAID NORTH CLARK STREET A DISTANCE
OF 177.86 FEET TO THE POINT OF BEGINNING.
ALSO:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND BELOW THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF NORTH DEARBORN STREET
(ALSO BEING THE EAST LINE OF LOTS 1 AND 8 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO
RIVER, AS OCCUPIED A DISTANCE OF 187.48 FEET TO A POINT ON A LINE 134.10 FEET
EAST (AS MEASURED AT RIGHT ANGLES) OF AND PARALLEL WITH THE EAST LINE OF NORTH
CLARK STREET; THENCE NORTH ALONG SAID LINE (SAID LINE ALSO BEING THE EAST FACE
OF AN EXISTING CONCRETE FOUNDATION WALL AND ITS NORTHERLY AND SOUTHERLY
EXTENSION THEREOF) A DISTANCE OF 305.09 FEET; THENCE EAST AT RIGHT ANGLES TO THE
LAST DESCRIBED LINE A DISTANCE OF 187.37 FEET TO A POINT ON THE WEST LINE OF
SAID NORTH DEARBORN STREET; THENCE SOUTH ALONG THE WEST LINE OF SAID NORTH
DEARBORN STREET A DISTANCE OF 311.60 FEET TO THE POINT OF BEGINNING.
ALSO:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND ABOVE THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM AND DESCRIBED AS
FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF NORTH DEARBORN STREET
(ALSO BEING THE EAST LINE OF LOTS 1 AND 8 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO
RIVER, AS OCCUPIED, A DISTANCE OF 185.48 FEET TO A POINT ON A LINE 136.10 FEET
EAST (AS MEASURED AT RIGHT ANGLES) OF AND PARALLEL WITH THE EAST LINE OF NORTH
CLARK STREET; THENCE NORTH ALONG SAID LINE A DISTANCE OF 305.16 FEET; THENCE
EAST AT RIGHT ANGLES TO THE LAST DESCRIBED LINE A DISTANCE OF 185.37 FEET TO A
POINT ON THE WEST LINE OF SAID NORTH DEARBORN STREET; THENCE SOUTH ALONG THE
WEST LINE OF SAID NORTH DEARBORN STREET A DISTANCE OF 311.60 FEET TO THE POINT
OF BEGINNING, IN COOK COUNTY, ILLINOIS.
PARCEL 3:
EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCEL 1 (INCLUDING, WITHOUT
LIMITATION, (I) EXCLUSIVE EASEMENT TO CONSTRUCT A GARAGE, AND (II) EXCLUSIVE
EASEMENT FOR VEHICULAR PARKING ON THE CARROLL AVENUE PARKING

A-3



--------------------------------------------------------------------------------



 



AREA) AS DESCRIBED IN THAT CERTAIN PARKING AGREEMENT DATED AS OF JANUARY 14,
1986 AND RECORDED JANUARY 21, 1986 AS DOCUMENT NUMBER 86-025945 BY AND AMONG
LASALLE NATIONAL BANK AS TRUSTEE UNDER TRUST AGREEMENT DATED SEPTEMBER 20, 1985
AND KNOWN A TRUST NUMBER 110339, THE JDC-TISHMAN CHICAGO HOTEL COMPANY, LASALLE
NATIONAL BANK AS TRUSTEE UNDER TRUST AGREEMENT DATED MARCH 1, 1985 AND KNOWN AS
TRUST NUMBER 109495, OXFORD PROPERTIES, INC., AND LASALLE NATIONAL BANK AS
TRUSTEE UNDER TRUST AGREEMENT DATED JUNE 26, 1981 AND KNOWN AS TRUST NUMBER
104102 OVER, ACROSS, UNDER AND UPON PORTIONS OF THE FOLLOWING DESCRIBED LAND:
THAT PART OF BLOCK 2 IN THE ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE EAST LINE OF NORTH CLARK STREET (ALSO BEING
THE WEST LINE OF LOT 5 IN SAID BLOCK 2) AND THE SOUTH LINE OF WEST KINZIE STREET
(ALSO BEING THE NORTH LINE OF LOTS 5 THOUGH 8, BOTH INCLUSIVE, IN SAID BLOCK 2);
THENCE EAST ALONG THE SOUTH LINE OF SAID WEST KINZIE STREET A DISTANCE OF 321.47
FEET TO THE WEST LINE OF NORTH DEARBORN STREET; THENCE SOUTH ALONG THE WEST LINE
OF SAID NORTH DEARBORN STREET (ALSO BEING THE EAST LINE OF LOT 8 IN SAID BLOCK
2) A DISTANCE OF 178.60 FEET TO A POINT 311.60 FEET NORTH (AS MEASURED ALONG
SAID WEST LINE OF NORTH DEARBORN STREET) OF THE CHICAGO RIVER, AS OCCUPIED;
THENCE WEST AT RIGHT ANGLES TO THE LAST DESCRIBED LINE A DISTANCE OF 321.47 FEET
TO A POINT ON THE EAST LINE OF SAID NORTH CLARK STREET 300.43 FEET NORTH (AS
MEASURED ALONG SAID EAST LINE OF NORTH CLARK STREET) OF SAID CHICAGO RIVER, AS
OCCUPIED; THENCE NORTH ALONG THE EAST LINE OF SAID NORTH CLARK STREET A DISTANCE
OF 177.86 FEET TO THE POINT OF BEGINNING.
ALSO:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND BELOW THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF NORTH DEARBORN STREET
(ALSO BEING THE EAST LINE OF LOTS 1 AND 8 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO
RIVER, AS OCCUPIED A DISTANCE OF 187.48 FEET TO A POINT ON A LINE 134.10 FEET
EAST (AS MEASURED AT RIGHT ANGLES) OF AND PARALLEL WITH THE EAST LINE OF NORTH
CLARK STREET; THENCE NORTH ALONG SAID LINE (SAID LINE ALSO BEING THE EAST FACE
OF AN EXISTING CONCRETE FOUNDATION WALL AND ITS NORTHERLY AND SOUTHERLY
EXTENSION THEREOF) A DISTANCE OF 305.09 FEET; THENCE EAST AT RIGHT ANGLES TO THE
LAST DESCRIBED LINE A DISTANCE OF 187.37 FEET TO A POINT ON THE WEST LINE OF
SAID NORTH DEARBORN STREET; THENCE SOUTH ALONG THE WEST LINE OF SAID NORTH
DEARBORN STREET A DISTANCE OF 311.60 FEET TO THE POINT OF BEGINNING.
ALSO:

A-4



--------------------------------------------------------------------------------



 



THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, AT AND ABOVE THE
HORIZONTAL PLANE OF +50.00 FEET ABOVE CHICAGO CITY DATUM AND DESCRIBED AS
FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF NORTH DEARBORN STREET
(ALSO BEING THE EAST LINE OF LOTS 1 AND 8 IN SAID BLOCK 2) AND THE NORTH LINE OF
THE CHICAGO RIVER, AS OCCUPIED; THENCE WEST ALONG THE NORTH LINE OF SAID CHICAGO
RIVER, AS OCCUPIED, A DISTANCE OF 185.48 FEET TO A POINT ON A LINE 136.10 FEET
EAST (AS MEASURED AT RIGHT ANGLES) OF AND PARALLEL WITH THE EAST LINE OF NORTH
CLARK STREET; THENCE NORTH ALONG SAID LINE A DISTANCE OF 305.16 FEET; THENCE
EAST AT RIGHT ANGLES TO THE LAST DESCRIBED LINE A DISTANCE OF 185.37 FEET TO A
POINT ON THE WEST LINE OF SAID NORTH DEARBORN STREET; THENCE SOUTH ALONG THE
WEST LINE OF SAID NORTH DEARBORN STREET A DISTANCE OF 311.60 FEET TO THE POINT
OF BEGINNING, IN COOK COUNTY, ILLINOIS.
PARCEL 4:
EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCEL 1 (INCLUDING, WITHOUT
LIMITATION, (I) NON-EXCLUSIVE EASEMENT FOR VEHICULAR TRAFFIC OVER THE TEMPORARY
ACCESS ROAD FOR AUTOMOBILE ACCESS BETWEEN KINZIE STREET AND THE NORTH BOUNDARY
LINE OF THE SOUTH PARCEL OR OF THE HOTEL PARCEL SO AS TO PROVIDE INGRESS TO AND
EGRESS FROM THE TOWER GARAGE) AS DESCRIBED IN THAT CERTAIN GRANT OF AUTOMOBILE
ACCESS EASEMENT DATED AS OF AUGUST 23, 1988 AND RECORDED AUGUST 24, 1988 AS
DOCUMENT NUMBER 88-384566, FROM LASALLE NATIONAL BANK, AS TRUSTEE UNDER TRUST
AGREEMENT DATED JUNE 29, 1981 KNOWN AS TRUST NUMBER 104102, TO SHUWA RIVERFRONT
LIMITED PARTNERSHIP OVER, ACROSS, UNDER, AND UPON PORTIONS OF THE FOLLOWING
DESCRIBED LAND AND AS DEPICTED ON EXHIBIT C OF SAID GRANT OF AUTOMOBILE ACCESS
EASEMENT:
THAT PART OF BLOCK 2 IN ORIGINAL TOWN OF CHICAGO IN SECTION 9, TOWNSHIP 39
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, BOUNDED AND DESCRIBED AS
FOLLOWS:
BEGINNING AT THE INTERSECTION OF THE EAST LINE OF NORTH CLARK STREET (ALSO BEING
THE WEST LINE OF LOT 5 IN SAID BLOCK 2) AND THE SOUTH LINE OF WEST KINZIE STREET
(ALSO BEING THE NORTH LINE OF LOTS 5 THROUGH 8, BOTH INCLUSIVE, IN SAID BLOCK
2); THENCE EAST ALONG THE SOUTH LINE OF SAID WEST KINZIE STREET A DISTANCE OF
321.47 FEET TO THE WEST LINE OF NORTH DEARBORN STREET; THENCE SOUTH ALONG THE
WEST LINE OF SAID NORTH DEARBORN STREET (ALSO BEING THE EAST LINE OF LOT 8 IN
SAID BLOCK 2) A DISTANCE OF 178.60 FEET TO A POINT 311.60 FEET NORTH (AS
MEASURED ALONG SAID WEST LINE OF NORTH DEARBORN STREET) OF THE CHICAGO RIVER, AS
OCCUPIED; THENCE WEST A DISTANCE OF 321.47 FEET TO A POINT ON THE EAST LINE OF
SAID NORTH CLARK STREET 300.43 FEET NORTH (AS MEASURED ALONG SAID EAST LINE OF
NORTH CLARK STREET) OF SAID CHICAGO RIVER, AS OCCUPIED; THENCE NORTH ALONG THE
EAST LINE OF SAID NORTH CLARK STREET A DISTANCE OF 177.86 FEET TO THE POINT OF
BEGINNING.

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
Personal Property
Art Work
• Ten (10)Hines specific poster sized photographs
• Red suspended Hines wall
Management Office Conference Room:
• Table
• Ten (10) Leather Chairs
• Phone
• TV/VCR on cart
Management Office Reception Area:
• Small glass side table
• Sofa table
• Two (2) leather waiting room Chairs
• Lamp
Management Office Kitchen:
• Amana Refrigerator/ Freezer
• Sanyo Microwave
• Bloomfield Koffee King- Coffee Maker 3 pots
• GE Profile Performance Dishwasher
• Black and Decker Broiler/ Toast-it-all
• Avaya Phone
2 Administrative desks/areas:
• Two (2)Compaq Desktop Computer
• Two (2) Chairs
• Two (2) Avaya phones
• Handheld radio
• Base radio
• Three 3(-) Two (2) drawer long horizontal file cabinets
• Two (2)- Two (2) drawer short horizontal file cabinets
• HP Laserjet 4100N printer
• HP Laserjet 4200N printer
• Canon 7301 fax machine
• HP Laserjet 3700 series printer
Project Accountant:

B-1



--------------------------------------------------------------------------------



 



• IBM Thinkpad Laptop
• One (1) desk
• Two (2) guest chairs
• Aeron Chair
• Book case
• Storage cabinet
• One (1) Avaya phone
• One (1) long overhead shelf
• HP Laserjet 4250 Printer
Archive Storage Room:
• 4 lateral file units
• Minolta “Dialta” copier (Owned)
• HP 4550 network printer
• HP Deskjet 1220c
• Canon L3500 fax machine (leased)
• One (1) Aeron chair
• Two (2) guest chairs
• HP Scanjet
• IBM typewriter
Property Manager’s office:
• IBM Thinkpad Laptop
• One (1) Avaya Phone
• One (1) wireless headset
• Two (2) Aeron chairs
• Two (2) visitor Chairs
• Desk
• Book case
• Overhead cabinet
• Two (2) storage/file cabinets
Assistant Property Manager’s office:
• IBM Thinkpad Laptop
• One (1) desk
• One (1) Aeron chair
• One (1) short overhead shelf
• One (1) Avaya phone
• One (1) handheld radio
• Storage/file cabinet
• Book case

B-2



--------------------------------------------------------------------------------



 



Office corridor
• Four (4)-Five (5) drawer lateral file cabinets
Copy Room:
• Five (5)-Three (3) drawer lateral file cabinets
• Postage machine (leased)
• Paper cutter
• Binding machine
• Compaq desktop
• Scanner
• Canon copier (leased)
• One (1) Avaya phone
• Two (2)-Five (5) drawer lateral file cabinets
• One (1) storage cabinet
Server Room:
• HP Compaq drive
• HP Storage works drive
• APC (UPS)
• Compaq S510 monitor
• One (1) Avaya IP 400 phone
• One (1) Avaya IP 400 Digital Station
• Net Gear Ethernet switch
Leasing Office:
• Aeron chair
• Desk
• Storage/file cabinet
• Linksys wireless router
• One (1) Avaya phone
Construction office:
• Three (3) Aeron chairs
• One (1) guest chair
• Desk
• Book shelf
• Project table
• One (1) Avaya phone
Conference Room:
• Twelve (12) leather chairs

B-3



--------------------------------------------------------------------------------



 



• One (1) Avaya phone
• Large conference table
Engineering lunch room:
• Large Table
• Drinking water dispenser
• Eight (8) Chairs
• Twelve (12) handheld radios
• Newco coffee pot (2 pots)
• Avaya Phone
• GE Turntable Microwave Oven
• Sub-zero refrigerator
• HP LaserJet 1200
• Compaq Desktop: S/N H001956 and speakers
• One (1)-three (3) drawer short file cabinet
• Two (2) large wood credenzas
• Two (2) small wood credenzas
• Johnson Controls BAS Dell Computer
• Alarm printer OKIDATA MicroLine 390 Turbo
• Two (2) large dry erase/cork board cabinets
Central Plant – 2nd floor Mechanical, 35th floor Mechanical
• Gantry & Beam
• Two (2)-Eight (8) foot ladders
• Two (2)-twelve (12) foot ladders
• Seven (7)- six (6) foot ladders
• Three (3)- 4 foot ladders
• Arc Welder
• Three (3)- Tool cabinets
• Propane Torch Kit (turbo)
• Oxy-Acetylene Torch
• Two (2)- B-tank torch kits
• Goodway Chiller Tube Puncher
• Two (2) wet-vacs
• Led Pot propane torch
• Goodway pressure washer
• Goodway HEPA vac
• Econ Line sand blaster
• Delta drill press
• Band saw
• Snap on part washer
• Milwaukee bench grinder
• Rigid pipe threading machine 535
• Work bench -steel

B-4



--------------------------------------------------------------------------------



 



• Work bench -wood
• CM series 646 Chain Fall, 2 ton
• Two (2) bench vice
• Lawson parts cabinet
• Speedaire air compressor
• Two (2) Toro snow blowers
• Milwaukee 1/2” hamen drill
• Milwaukee 4” grinder
• Milwaukee 16 GA nibbler
• Milwaukee Sawzall
• Milwaukee 18 volt cordless Sawzall
• Milwuakee 18 volt cordless drill
• Milwaukee band saw
• Milwaukee 1/2 right angle drill
• 14.4 volt cordless drill hammer
• Milwaukee HD jig saw
• Milwaukee HD disk sander
• Starrett hole saw kit
• Snap-on 3/8” socket set
• Snap-on 1/2” socket set
• Snap-on 1” socket set
• Milwaukee screw shooter
• Dewalt 18 volt 1/2 cordless drill
• Snap-on 1/4 socket set
• Fluke Multimeter 179
• Three (3)-Two (2) wheel dollies
• Rigid K50 roden
• Rigid K6800 roden
• Two (2) chairs
• One (1) table
• Alnon CFM tester
• Rigid pipe wrench set
• Snap-on box wrenches
• Snap-on hydraulic poller set
• Greenlee knockout set
• CM chain fall tool cabinet with chain falls and ACC
• 1”, 3/4”, 1/2” EMT hand pipe benders
• Greenlee wire truck
• Fish tapes
• Amprobe corrent tracer
• Rigid tripod
• Scaffold set
• JCG Battery lift
• Handy Herman lift
• Bulb eater
• 24’ extension ladder

B-5



--------------------------------------------------------------------------------



 



• HPC key machine
• RYTAN key machine
• Lab-005 pin kit
• Schlage pin kit
• Lab- lock thread kit
• One (1) chair
• One (1) table
• File cabinet
• Man host platform (35)
• Power washing pump and hoses for cooling tower cleaning
Chief Engineer’s office:
• One (1)- Brother MFC 1970MC fax/copy machine
• One (1) Avaya phone
• One (1)-Four (4) drawer file cabinet
• Two (2) visitor Chairs
• Desk
• Chair
• Overhead shelf
• Four (4) drawer horizontal file cabinet
• Compaq Desktop Computer: S/N H001705
• One (1) small table
• One (1) large credenza
• One (1) small three (3)-shelf unit
• Mini refrigerator
• Kennedy 7-drawer tool box
• Three (3) boxes main fan parts
• Computer work station
Security Supervisor’s office:
• Fargo badge printer
• Two (2) monitors
• HP Inkjet 6122
• Desk
• Chair
• Two (2) visitor chairs
• Two (2) overhead shelves
• One (1) Avaya Phone
• Handheld radio
Housekeeping and Security Staff Break Room:
• Five (5) tables
• Twenty (24) chairs

B-6



--------------------------------------------------------------------------------



 



• Refrigerator
• Ice machine
Kitchen:
• GE No frost refrigerator/ freezer
• Bloomfield Koffee-King (3 pots)
• Coffee Unlimited (2 pot)
• AT&T phone
Dock Security Desk:
• Three (3) desks
• Two (2) chairs
• One (1) Brother fax machine
• One (1) Avaya phone
• Two (2) DVRs
• One (1) small refrigerator
• Two (2) video monitors with controllers
• One (1) LCD computer monitor
• JBM computer
• One (1) portable heater
• One (1) water dispenser
East and West Side Security Desks:
• Desk
• Three (3) stools
• Two (2) Avaya phones
• One (1) portable heater
• Two (2) IBM computers
• One (1) video monitor with two (2) controllers
• Two (2) LCD monitors
• Two (2) Dymo Badge printers
• One (1) desk lamp
3rd Floor Fitness Center:
• Keiser brand circuit training equipment
• All “free weights” in free weight room

B-7



--------------------------------------------------------------------------------



 



EXHIBIT C
Operating Contracts

      Service   Contractor
B.A.S. Maintenance
  Johnson Controls, Inc.  
Chiller Maintenance
  Trane Chicago Service  
Fax Lease/Maintenance
  Canon Business Solutions  
Copier Lease/Maintenance
  Canon Business Solutions  
Elevator/Escal Maintenance
  Fujitec America  
Extermination
  Rentokil Pest Control  
Janitorial
  ABM Lakeside  
Landscaping — Exterior
  Kinsella Landscape, Inc.  
Landscaping — Interior
  Fleur tatious Designs, Ltd.  
Life Safety System
  Intelligent Systems Services, Inc.  
Lobby & Elevator Cab Stone Floor Maintenance
  Stone & Metal Group  
Metal Maintenance
  Stone & Metal Group  
Parking
  Standard Parking Corporation  
Phone Equipment
  Maron Structure Technologies  
Security-On-Site
  ABM Security Services  
Waste Hauling
  National Waste / Allied Waste  
Water Treatment
  H-O-H Chemicals, Inc.  
Window Washing
  Chicago Window Cleaning  
Visitor Check-In
  Dunn Solutions Group  
Satellite TV(fitness ctr)
  USA DirecTV

C-1



--------------------------------------------------------------------------------



 



Warranty Information

              Service or item insured   Manufacturer Warranty   Contractor
Warranty   Expiration of Warranty
Cooling Tower
(SE corner unit)
  *Yes. Baltimore Aircoil Co.   No   March 10, 2008
 
           
Roof Replacement
  Yes. American Hydrotech Roofing   No   15 years. May 20, 2018
 
           
Snap Cover Project
  No   1 year from completion date   November 3, 2006

 

* Note:   Items covered in cooling tower warranty are original equipment
components only. Fans, fan shafts, bearings, sheaves, gearboxes, driveshafts,
couplings, fan motors, mechanical equipment supports.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D-1
Major Tenants

•   Howrey Simon Arnold & White LLP   •   The American Bar Association   •  
Foley & Lardner LLP   •   Mesirow Financial Holdings Inc.   •   World Travel /
BTI

D-1-1



--------------------------------------------------------------------------------



 



EXHIBIT D-2
Form Of Tenant Estoppel Certificate
[All blanks will be completed by Seller prior to delivery of Estoppel
Certificate to the Tenant.]
From:
                                                                                                                        (“Tenant”)
To:
                                                                                                                        (“Purchaser”)
and
                                                                                                                        (“Landlord”)
          Lease: Lease dated ___, ___ between Landlord and Tenant, covering the
Premises (as defined below), as modified, altered or amended (as further
described in Paragraph 1 below) (the “Lease”). All capitalized terms used and
not otherwise defined herein shall have the meanings assigned thereto in the
Lease.
          Premises: Suite ___, consisting of a total of ___ rentable square feet
(as set forth in the Lease) (the “Premises”), located in the building known as
___ having an address of ___ (“Building”).
          Tenant hereby certifies to Landlord and Purchaser as follows:
          1. Tenant is the current Tenant under the Lease. The Lease is in full
force and effect and is the only lease, agreement or understanding between
Landlord and Tenant affecting the Premises and any rights to parking. The Lease
has not been modified, altered or amended, except by the documents listed on
Annex I attached hereto.
          2. The Commencement Date of the Lease occurred on ___, and the
Expiration Date of the Lease will occur on ___.
          3. Tenant has accepted and is occupying the Premises under the Lease.
The Base Rent under the Lease for the current year of the Term is $____ per
square foot of rentable area per year, or $____ per month. Tenant’s next
increase in Base Rent is effective on ___, 200___. Tenant is also responsible to
pay Additional Rent. Tenant is currently paying $____ per month in Additional
Rent for estimated 2005 Operating Costs (including management fees) based on a
pro rata share of ___%. Tenant has fully paid all Base Rent, Additional Rent and
other sums due and payable under the Lease on or before the date of this
Certificate and Tenant has not paid any Rent more than one month in advance.

D-2-1



--------------------------------------------------------------------------------



 



          4. As of the date of this Certificate, Tenant has not sent any notice
of default (which has not been cured) to Landlord or received any notice of
default (which has not been cured) from Landlord, and [[to Tenant’s knowledge,]]
(i) Landlord is not in default under any of the terms, conditions or covenants
of the Lease to be performed or complied with by Landlord, and no event has
occurred and no circumstance exists which, with the passage of time or the
giving of notice by Tenant, or both, would constitute such a default, and
(ii) Tenant is not in default under any of the terms, conditions or covenants of
the Lease to be performed or complied with by Tenant, and no event has occurred
and no circumstance exists which, with the passage of time or the giving of
notice by Landlord, or both, would constitute such a default.
          5. As of the date of this Certificate, Tenant has no existing
defenses, offsets or credits against the payment of Rent and other sums due or
to become due under the Lease or against the performance of any other of
Tenant’s obligations under the Lease.
          6. Tenant has accepted and is presently occupying the Premises, and
the Premises have been completed in accordance with the terms of the Lease. All
improvements, alterations, or additions to the Premises required to be made by
Landlord have been completed to the satisfaction of Tenant. All contributions
required to be made by Landlord for improvements to the Premises, including
abatements, allowances or credits or offsets, if any, against rent or other
charges due under the Leases, have been paid in full to Tenant except as
follows: ___.
          7. Tenant has no option or right of first refusal to purchase the
Premises. Tenant has no option to extend, renew or terminate the Lease, except
as expressly provided for in the Lease.
          8. [Tenant has paid to Landlord a security deposit in the amount of
$___.] [Tenant has delivered to Landlord a security deposit in the form of a
letter of credit in the amount of $ ____.]
          9. Tenant agrees that, from and after the date hereof, Tenant will not
pay any rent under the Lease more than thirty (30) days in advance of its due
date.
          10. There are no other agreements written or oral between the Tenant
and the Landlord with respect to the Lease, the Premises or the Building.
          11. There are no actions, whether voluntary or otherwise, pending or
threatened against Tenant (or any guarantor of Tenant’s obligations pursuant to
the Lease) under the Bankruptcy or insolvency laws of the United States or any
state thereof, and there are no attachments, executions, assignments for the
benefit of creditors, or voluntary or involuntary proceedings under the U.S.
Bankruptcy Code or any other debtor relief laws pending or threatened against
Tenant.
          12. Neither the Tenant nor [[, to Tenant’s knowledge,]] the Landlord
has commenced any action or given or received any notice for the purpose of
terminating the Lease.

D-2-2



--------------------------------------------------------------------------------



 



          13. The party executing this document on behalf of Tenant represents
that he/she has been authorized to do so on behalf of Tenant.
          14. Tenant has not entered into any sublease, assignment or other
agreement transferring any of its interests in the Lease or Premises, except as
follows: ___.
          Tenant understands that this Certificate is required in connection
with Purchaser’s (or any affiliate of Purchaser’s) acquisition of the Building
from, or the acquisition of direct or indirect interests in Landlord from, the
seller thereof (the “Seller”), and Tenant agrees that Purchaser (together with
its affiliates, successors and assigns), Lender (together with its affiliates,
successors and assigns), any other lender providing financing with respect to
the Building or such acquisition, Landlord and Seller shall be entitled to, and
in fact will, rely on the truth and accuracy of the foregoing certifications
made by Tenant in entering into any such loan and/or sale transaction.
          EXECUTED on this ___ day of ___, 200___.
“TENANT”
                                                     
By:                                               
Name:                                          
Title:                                            

D-2-3



--------------------------------------------------------------------------------



 



EXHIBIT E
Inspection Agreement
     This INSPECTION AND CONFIDENTIALITY AGREEMENT (the “Agreement”) is made by
and between 321 NORTH CLARK REALTY, L.L.C. (“Seller”) and ______ (“Interested
Party”).
WITNESSETH:
     WHEREAS, Seller owns certain real property and improvements commonly known
as 321 North Clark, Chicago, Illinois 60602 (“Property”).
     WHEREAS, Seller desires to allow Interested Party to begin its inspection
of the Property on the terms and conditions provided for in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Inspection. (a) Subject to the terms and provisions of this Agreement,
Seller shall, during the period (the “Inspection Period”) commencing on the date
of this Agreement and ending 5 p.m. (Central Standard Time) on ___, 2006,
(x) permit Interested Party and its authorized agents and representatives to
enter upon the Property during normal business hours to inspect the Property and
(y) provide to Interested Party, to the extent in Seller’s possession or
control, such documents or instruments with respect to the use, ownership,
operation and maintenance of the Property as may be made available by Seller in
the exercise of its discretion. Interested Party shall notify Seller of the
Interested Party’s intention, or the intention of its agents, employees,
contractors or representatives, to enter the Property at least 24 hours prior to
such intended entry.
     (b) Any soil borings or other invasive tests to the Property which
Interested Party proposes to perform shall require the prior written approval of
Seller, which approval may be granted or withheld in Seller’s sole and absolute
discretion; provided, however, that prior to giving such approval, Seller shall
be provided with a written sampling plan in reasonable detail in order to allow
Seller a reasonable opportunity to evaluate such proposal. If Interested Party
or its representatives undertake any borings or other disturbances of the soil,
the soil shall be re-compacted to substantially the same condition as existed
immediately before any such borings or other disturbances were undertaken. If
Interested Party or its agents, employees or contractors take any sample from
the Property in connection with any testing, Interested Party shall upon the
request of Seller, provide to Seller a portion of such sample being tested to
allow Seller, if it so chooses, to perform its own testing. Interested Party
shall restore the Property to substantially the same condition as existed prior
to the inspections promptly after Interested Party’s physical inspections and
inquiries of the Property, but in no event later than fifteen (15) days after
the damage occurs.

E-1



--------------------------------------------------------------------------------



 



     (c) Interested Party shall bear the cost of all inspections and tests. At
Seller’s option, Seller may be present for any inspection or test.
     2. Inspection Obligations. In conducting any inspections, investigations or
tests (as permitted by this Agreement) of the Property, Interested Party and its
agents, employees, contractors and representatives shall: (i) not unreasonably
interfere with the use of the Property by any occupant or tenant thereof
(“Tenant”); (ii) not unreasonably interfere with the operation and maintenance
of the Property; (iii) not damage any part of the Property or personal property
located at the Property owned or held by any person or entity; (iv) not injure
or otherwise cause bodily harm to Seller or its respective agents, guests,
invitees, contractors and employees or any Tenant or any other person or entity;
(v) maintain comprehensive general liability insurance covering any accident
arising in connection with the presence of Interested Party, its agents,
employees, contractors and representatives on the Property in the minimum
amounts of $1,000,000 per occurrence and $2,000,000 in the aggregate, and Seller
shall be named as an additional insured thereunder; (vi) not permit any liens to
attach to the Property by reason of the exercise of its rights hereunder;
(vii) restore the Property to substantially the same condition in which the same
was found before any such inspection or tests were undertaken; and (viii) not
communicate with any Tenant, governmental authority or service providers without
Seller’s written consent; provided, however, (a) upon no less than 48 hours
notice to Seller (and with Seller’s participation, if requested by Seller),
Interested Party may communicate with any governmental authority (other than any
property tax assessor or other taxing authorities) for any good faith reasonable
purpose related to the matters described in this clause (viii), unless such
communication involves the disclosure or discussion of environmental matters
discovered during inspection, in which case Seller’s consent shall be required,
and (b) Interested Party may interview tenants and service providers of the
Property if the interviews are coordinated through Seller and Seller has the
right to have a representative present for each such interview.
     3. Confidentiality.
     (a) Interested Party and its partners, members, attorneys, agents,
contractors, representatives, employees and consultants (collectively
“Representatives”) will treat the information, documents and other items or
matters disclosed to it by Seller or discovered on account of or pursuant to
Interested Party’s inspections (which information shall not include information
known by Interested Party prior to such disclosures by Seller or such
inspections or any information which is generally known or available to the
public other than through Interested Party) (the “Information”) as confidential,
giving it the same care as Interested Party’s own confidential information, will
not disclose the Information in any manner whatsoever, in whole or in part, and
will make no use of any such Information except in connection with the
transactions contemplated by this Agreement or to the extent required by court
or legal requirements (INCLUDING, IF INTERESTED PARTY OR ANY AFFILIATE (OR
ENTITY ADVISED BY AN AFFILIATE) OF INTERESTED PARTY MUST DISCLOSE THE
INFORMATION IN ANY DOCUMENT AS REQUIRED BY THE FEDERAL SECURITIES LAWS, OR ANY
RULES OR REGULATIONS PROMULGATED THEREUNDER). Further, Interested Party agrees
to disclose the Information only to the Representatives who need to know the
Information for purposes of Interested Party’s evaluation of the Property,
provided that

E-2



--------------------------------------------------------------------------------



 



Interested Party shall have instructed its Representatives as to the
confidential nature of such Information (and Interested Party shall be
responsible for a breach of confidentiality by any attorney, contractor or
consultant engaged by Interested Party (or its agent)).
     (b) Upon request by Seller, Interested Party shall promptly return to
Seller all Information provided by or on behalf of Seller and, if requested by
Seller, deliver to Seller a copy of all third party engineering and
environmental reports prepared by or on behalf of Purchaser with respect to the
Property, but without any representations or warranties with respect thereto, or
right to rely thereon. In addition, and except as required by applicable law,
neither party shall issue any such release or make any statement to the media
without the other party’s consent, which may be withheld in either party’s sole
and absolute discretion. For purposes of this Agreement, the term “Information”
shall be deemed to include any information, reports, tests, or studies (together
with the results of such studies and tests) obtained by or provided to
Interested Party or its Representatives regarding the Property, whether in
connection with the inspections of the Property, its review of the due diligence
materials and other information delivered or made available to Interested Party,
or otherwise (but shall not include Information known by Interested Party prior
to such disclosures by Seller or such inspections or any information which is
generally known or available to the public other than through Interested Party).
     (c) In the event that Interested Party is required or requested (by oral
questions, interrogatories, requests for information or documents (including
without limitations, Freedom of Information Law requirements), subpoena, Civil
Investigative Demand or other process) to disclose any Information, Interested
Party agrees to provide Seller with prompt notice of any such requirement or
request so that Seller may seek an appropriate protective order or waive
Interested Party’s compliance with the provisions of this Agreement. If a
protective order or the receipt of a waiver hereunder has not been obtained, or
if prior notice is not possible, and Interested Party is, based upon the advice
of Interested Party’s counsel, compelled to disclose Information, Interested
Party may disclose that portion of the Information which Interested Party’s
counsel advises Interested Party that Interested Party is compelled to disclose.
In any event, Interested Party will not oppose action by Seller to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Information.
     (d) Interested Party understands and acknowledges that Seller does not make
any representations or warranties as to the accuracy or completeness of the
Information. Seller expressly disclaims any and all liability for
representations or warranties, express or implied, in or related to the
Information, or in any other written or oral communications transmitted or made
available to Interested Party by Seller.
     (e) Interested Party shall not record any memorandum disclosing this
Agreement.
     (f) Interested Party’s obligations under Section 3(a), (b) and (c) shall
terminate upon the earlier (x) the acquisition of the Property by Interested
Party, and (y) the second anniversary of the date of this Agreement.
     4. Indemnification. Interested Party acknowledges that remedies at law may
be inadequate to protect against breach of this Agreement, and Interested Party
hereby agrees in

E-3



--------------------------------------------------------------------------------



 



advance to the granting of injunctive relief in Seller’s favor without proof of
actual damages, in addition to any other remedies available at law or in equity.
If Interested Party breaches this Agreement, Interested Party shall reimburse
Seller for all third party costs and expenses, including reasonable attorneys’
fees incurred by Seller in enforcing Interested Party’s obligations under this
Agreement. Interested Party hereby agrees to indemnify, defend and hold Seller
and its respective members, partners, agents, officers, directors, employees,
successors and assigns harmless from and against any and all liens, claims,
causes of action, damages (excluding consequential, special and punitive
damages), liabilities, demands, suits, obligations, losses, penalties, costs and
expenses (including reasonable attorneys’ fees) arising out of Interested
Party’s inspections or tests permitted hereunder or any violation of the
provisions of this Agreement, but excluding liens, claims, causes of action,
damages, liabilities, demands, suits, obligations, losses, penalties, costs and
expenses incurred by any such person or entity and arising from Interested
Party’s discovery of adverse facts or conditions with respect to the Property,
which facts or conditions were not otherwise caused by Interested Party’s
activities on the Property. No termination of this Agreement or failure of
Interested Party to acquire the Property will terminate Interested Party’s
obligations pursuant to this Agreement except as provided in Section 3(f) above.
     5. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto regarding the subject matter hereof, and there are no other
agreements, oral or written regarding the subject matter hereof. This Agreement
can be amended only by written agreement signed by the parties hereto.
     6. No Obligation. Seller is under no legal obligation of any kind
whatsoever with respect to the proposed sale of the Property by virtue of this
Agreement.
     7. Agreement Binding on Parties. This Agreement, and the terms, covenants,
and conditions herein contained, shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors, and permitted assigns of
each of the parties hereto. Interested Party may not assign its rights hereunder
without the prior written consent of Seller.
     8. Counterparts. This Agreement may be executed in counterparts each of
which shall be deemed to be an original.
     9. Governing Law. This Agreement will be construed, performed and enforced
in accordance with the laws of the State of Illinois.
     10. Notice. For purposes of this Agreement only, any notice (including
written notice) required by this Agreement shall be provided to:

         
 
  If to Seller:   321 North Clark Realty, LLC
 
      One South Dearborn
 
      1 South Dearborn Street, Suite 2000
 
      Chicago, IL 60603
 
      Attn: C. Kevin Shannahan
 
      Fax: (312) 346-4180
 
       
 
      Attn: Thomas Danilek

E-4



--------------------------------------------------------------------------------



 



         
 
      Fax: (312) 419-1932
 
       
 
  With copy to:   Hines Interests Limited Partnership
 
      2800 Post Oak Boulevard, 49th Floor
 
      Suite 5000 Williams Tower
 
      Houston, Texas 77056-6118
 
      Attn: Jeffrey C. Hines
 
      Fax: (713) 966-2020
 
       
 
  With copy to:   Baker Botts L.L.P.
 
      2001 Ross Avenue
 
      Dallas, Texas 75201-2980
 
      Attn: Patricia M. Stanton
 
      Fax: (214) 661-4704
 
       
 
  With copy to:   J.P. Morgan Fleming Asset Management Inc.
 
      522 Fifth Avenue
 
      New York, New York 10036
 
      Attn: Dennis Keyes
 
      Fax: (212) 837-1763
 
       
 
  With copy to:   Seward & Kissel LLP
 
      One Battery Park Plaza
 
      New York, New York 10004
 
      Attn: Mark A. Brody, Esq.

                 
 
  If to Interested Party:                    
 
   
 
                       
 
   
 
                       
 
   
 
      Attn:        
 
         
 
   
 
      Fax:        
 
         
 
   
 
               
 
  With a copy to:                    
 
   
 
                       
 
   
 
                       
 
   
 
      Attn:        
 
         
 
   
 
      Fax:        
 
         
 
   

E-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the day of ___, 200___.

                              SELLER:
 
                            321 NORTH CLARK REALTY, L.L.C.
 
                                By:   Hines 321 North Clark Realty Limited
Partnership,             its company manager
 
                                    By:   Hines 321 North Clark Realty GP LLC,  
              its general partner
 
                                        By:   Hines Interests Limited
Partnership,                     its sole member
 
                       
 
                  By:   Hines Holdings, Inc.,
 
                      its general partner
 
                       
 
                      By:                                              
 
                      Name:                                         
 
                      Title:                                           
 
                            INTERESTED PARTY:
 
                       
 
                           
                                                                                                 
 
                            By:
                                                                                          
    Name:
                                                                                     
    Title:
                                                                                        

E-6



--------------------------------------------------------------------------------



 



EXHIBIT F
Lawsuits
     None.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
List Of Tenant Leases

                              Subleases (to                 Hines’  
Sideletters/other Tenant   Lease Date   Amendments   Knowledge)   documents
321 Bridge, Inc.
  March 1, 2002   Amendment 1 - October 1, 2002

Amendment 2 — June 1, 2005   None   Estoppel Certificate-April 5, 2002

SNDA-April 5, 2002
 
               
American Bar Association
  November 5, 2001   Amendment 1 — April 15, 2004

Amendment 2 - September 23, 2004   None   Estoppel Certificate-November 5, 2001

SNDA-November 5, 2001
 
               
Cambridge Capital Partners
  February 14, 2006 (License Agreement)   None   None   None
 
               
CJA & Associates, Inc.
  June 3, 2003   Amendment 1 — July 31, 2003   None   Estoppel
Certificate-June 2, 2003

SNDA-June 12, 2003
 
               
Contego Capital Partners, LLC
  June 23, 2005   None   None   Estoppel Certificate-June 23, 2005

SNDA-June 23, 2005 (Doc. date; no signature date)
 
               
Foley & Lardner
  July 31, 2002   Amendment 1 - December 17, 2003   The Prime Group -
January 30, 2004

Consent to Sublease - February 5, 2004   Estoppel Certificate-July 31, 2002

SNDA-July 31, 2002
 
               
Foran, O’Toole & Burke LLC
  June 30, 2004   None   None   Estoppel Certificate-June 30, 2004

SNDA-June 30, 2004
 
               
Fox, Hefter, Swibel, Levin & Carroll, LLP
  August 15, 2003   None   None   Estoppel Certificate-August 14, 2003

SNDA-September 3, 2003

G-1



--------------------------------------------------------------------------------



 



                              Subleases (to                 Hines’  
Sideletters/other Tenant   Lease Date   Amendments   Knowledge)   documents
Howrey Simon Arnold & White, LLP
  April 30, 2002   None   None   Estoppel Certificate- April 30, 2002

SNDA-April 30, 2002
 
               
HSR Business to Business, Inc.
  February 25, 2004   None   None   Estoppel Certificate-February 25, 2004
 
               
IML Group, LLC
  November 16, 2005   None   None   Estoppel Certificate-November 19, 2003

SNDA-November 19, 2003
 
               
Leahy, Hoste, Latherow, Poretta et al.
  November 19, 2003   None   None   None
 
               
Loeb & Loeb LLP
  August 23, 2004   None   None   Storage Lease-December 31, 2004

Letter Agreement-January 3, 2003
 
               
Mesirow Financial Holdings, Inc.
  July 23, 2001   Amendment 1 - December 3, 2003

Amendment 2 - February 1, 2004

Amendment 3 - December 10, 2004

Amendment 4 – February 16, 2006   None   None
 
               
Metropolitan Fiber Systems of Chicago, Inc.
  December 1, 2003   None   None   Estoppel Certificate-July 11,2003

SNDA-July 14, 2003
 
               
Pacific Resources
  June 6, 2003   Amendment 1 - September 10, 2003   None   Estoppel
Certificate-November 5, 2004

SNDA-November 5, 2004 (Doc. date; no signature date)
 
               
Rock Fusco, LLC
  November 5, 2004   None   None   Estoppel Certificate-August 20, 2003

SNDA-August 21, 2003

G-2



--------------------------------------------------------------------------------



 



                              Subleases (to                 Hines’  
Sideletters/other Tenant   Lease Date   Amendments   Knowledge)   documents
Shaw Gussis Fishman Glantz Wolfson & Towbin, LLC
  July 28, 2003   Amendment 1 — April 27, 2005   None   Estoppel
Certificate-April 16, 2003

SNDA-Jun 11, 2003
 
               
Sports & Entertainment
  April 21, 2003   Amendment 1 – March 1, 2006   None   Estoppel Certificate-May
2005

SNDA-May 2005
 
               
Staubach Midwest, LLC
  May 6, 2005   Amendment 1 – March 1, 2006   None   Estoppel Certificate-May 9,
2005

SNDA-No date
 
               
Steinco Inc.
  May 9, 2005   None   None   Estoppel Certificate-December 24,2002

SNDA-December 26, 2002
 
               
V-Land Corporation
  December 27, 2002   Amendment 1 — June 15, 2005   None   Estoppel
Certificate-March 5, 2001
 
               
World Travel Partners I, LLC
  June 24, 1987   Amendment 1 - February 10, 1988

Amendment 2 - February 10, 1988

Amendment 3 — July 31, 1990

Amendment 4 — March 31, 1992

Amendment 5 - January 1995

Amendment 6 - November 29, 1999

  None   Estoppel Certificate-March 5, 2001

G-3



--------------------------------------------------------------------------------



 



                              Subleases (to                 Hines’  
Sideletters/other Tenant   Lease Date   Amendments   Knowledge)   documents
 
      Amendment 7 - September 1, 2000

Amendment 8 — June 1, 2003        
 
               

G-4



--------------------------------------------------------------------------------



 



EXHIBIT H
LEASING COSTS
[[**TO FOLLOW**]]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
Non-Foreign Entity Certification
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by ___, a ___ (the
“Transferor”), the undersigned hereby certifies the following on behalf of the
Transferor:
     1. Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);

2.   Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);   3.   Transferor’s U.S. employer identification
number is ___; and   3.   Transferor’s office address is      
                                                                  
                                                                  
                                                            

     Transferor understands that this certification may be disclosed to the
Internal Revenue Service and that any false statement made within this
certification could be punished by fine, imprisonment, or both.
     Under penalties of perjury the undersigned declares that he has examined
this certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

                              TRANSFEROR:
 
                            321 NORTH CLARK REALTY, L.L.C.
 
                                By:   Hines 321 North Clark Realty Limited
Partnership,             its company manager
 
                                    By:   Hines 321 North Clark Realty GP LLC,  
              its general partner
 
                                        By:   Hines Interests Limited
Partnership,                     its sole member

I-1



--------------------------------------------------------------------------------



 



                         
 
                  By:   Hines Holdings, Inc.,
 
                      its general partner
 
                       
 
                     
By:                                                        
 
                      Name:                                                   
 
                      Title:
                                                    

I-2



--------------------------------------------------------------------------------



 



EXHIBIT J
General Conveyance, Bill Of Sale,
Assignment And Assumption
                                                                      , a
                     (“Seller ”), for and in consideration of the sum of Ten and
No/100 Dollars ($10.00) and other good and valuable consideration to Seller paid
by                     , a                      (“Purchaser”), the receipt of
which is hereby acknowledged, hereby bargains, sells, transfers, conveys and
assigns to Purchaser pursuant to this General Conveyance, Bill of Sale and
Assignment (this “General Conveyance”) the following described property:
          (a) Seller’s right, title and interest in and to all equipment,
appliances, tools, supplies, machinery, furnishings and other tangible personal
property, attached to, appurtenant to, located in the improvements (the
“Improvements”) located on the real property described on Exhibit A attached
hereto and made a part hereof for all purposes (the “Real Property”) and used
exclusively by Seller in connection with its ownership or operation of the
Improvements and described on Exhibit B attached hereto (the “Personal
Property”);
          (b) Any and all of Seller’s right, title and interest in and to the
service agreements, maintenance contracts, equipment leasing agreements, leasing
commission agreements, warranties, guarantees, bonds and other contracts for the
provision of labor, services, materials or supplies relating solely to the Real
Property or the Improvements as listed on Exhibit C attached hereto, in each
instance to the extent assignable without the necessity of consent or assignable
only with consent and such consent has been obtained (“Operating Contracts”);
          (c) All of Seller’s right, title and interest, as lessor, under all
written leases, rental agreements, occupancy agreements and license agreements,
and all written renewals, amendments, modifications and supplements thereto
(“Tenant Leases”) with the Tenants set forth on Exhibit D attached hereto,
together with all refundable security deposits (“Tenant Deposits”) of Tenants as
listed on Exhibit C attached hereto; and
          (d) Any and all of Seller’s right, title and interest in and to all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by governmental
authorities prior to the date hereof in connection with the Real Property and
the Improvements together with all renewals and modifications thereof, in each
instance, to the extent assignable without the necessity of consent or
assignable only with consent and such consent has been obtained (the “Licenses
and Permits”).
          The Personal Property, Operating Contracts, Tenant Leases, Tenant
Deposits and Licenses and Permits are hereinafter collectively referred to as
the “Property.”
          This General Conveyance is subject to the provisions of Sections 5.3
and 17.15 of the Agreement of Sale and Purchase between Seller and Purchaser
dated ___, 2005.
          To facilitate execution of this General Conveyance, this General
Conveyance may be executed in multiple counterparts, each of which, when
assembled to include an original

J-1



--------------------------------------------------------------------------------



 



signature for each party contemplated to sign this General Conveyance, will
constitute a complete and fully executed original. All such fully executed
original counterparts will collectively constitute a single agreement.

                                  EXECUTED as of the                      day
of                    , 200__.    
 
                                SELLER:    
 
                                321 NORTH CLARK REALTY, L.L.C.    
 
                                By:   Hines 321 North Clark Realty Limited
Partnership,
its company manager    
 
                                    By:   Hines 321 North Clark Realty GP LLC,
its general partner    
 
                                        By:   Hines Interests Limited
Partnership,
its sole member    
 
                                            By:   Hines Holdings, Inc., its
general partner    
 
                           
 
                  By:        
 
                  Name:  
 
   
 
                  Title:  
 
   
 
                     
 
   

                      PURCHASER:        
 
                             
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

General Conveyance, Bill of Sale,
Assignment and Assumption

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
Form of Special Warranty Deed
Prepared by:

                                        

                                        

                                        

                                        

and after recording
please return to:
                                        

                                        

                                        

                                        

SPECIAL WARRANTY DEED
     THIS SPECIAL WARRANTY DEED, made as of
                                        , between
                                                            , a
                                                            , whose address is
                                                                                                    
(“Grantor”) and                                  , a
                                                            , whose address is
                                                                           
(“Grantee”).
W I T N E S S E T H:
     Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, grants, sells and conveys to Grantee the lots, tracts or parcels
of land in the City of Chicago, County of Cook, State of Illinois, described in
Exhibit “A” subject to the matters listed in Exhibit “B”.
     TO HAVE AND TO HOLD such premises with all privileges, servitudes, rights
of way, and easements appurtenant thereto, and any and all buildings, plants,
facilities, installations, fixtures and other structures and improvements
situated or located thereon or attached thereto to Grantee and Grantee’s
successors and assigns forever, Grantor covenanting that such premises are free
and clear from any encumbrance done or suffered by Grantor (except as otherwise
described in Exhibit B) and that Grantor will warrant and defend the title to
such premises to Grantee and Grantee’s successors and assigns forever against
the lawful claims and demands of all persons claiming by, under or through
Grantor.

K-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
date first written above.

                                  321 NORTH CLARK REALTY, L.L.C.    
 
                                By:   Hines 321 North Clark Realty Limited
Partnership,
its company manager    
 
                                    By:   Hines 321 North Clark Realty GP LLC,
its general partner    
 
                                        By:   Hines Interests Limited
Partnership,
its sole member    
 
                                            By:   Hines Holdings, Inc., its
general partner    
 
                           
 
                  By:        
 
                  Name:  
 
   
 
                  Title:  
 
   
 
                     
 
   

K-2



--------------------------------------------------------------------------------



 



         
STATE OF                    
       
 
  )SS.    
COUNTY OF                    
       

     I,                     , a Notary Public in and for said County in the
State aforesaid, do hereby certify that                     , the
                     of                     , a                     , personally
known to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered such instrument as his/her own free and voluntary act and
as the free and voluntary act of said                     , and in the capacity
set forth therein.
     GIVEN under my hand and notarial seal this ___ day of                     ,
200___.

     
 
   
 
  Notary Public

My Commission expires:

                                        

K-3



--------------------------------------------------------------------------------



 



EXHIBIT A to EXHIBIT K
LEGAL DESCRIPTION

K-4



--------------------------------------------------------------------------------



 



EXHIBIT B to EXHIBIT K
PERMITTED EXCEPTIONS
1. General and special real property taxes and assessments, a lien not yet due
and payable.
[List all other specific Permitted Exceptions]

K-5



--------------------------------------------------------------------------------



 



EXHIBIT L
Commitment

L-1



--------------------------------------------------------------------------------



 



EXHIBIT M-1
form of westin estoppel
with respect to easement and operating agreement
(Hotel Owner)
Easement and Operating Agreement Estoppel
                    , 2006

         
From:
      (“undersigned Owner”)
 
       
 
       
To:
      (“Purchaser”)
 
       
 
       
and
       
 
       
 
      (“Project Owner”)
 
       

          Re:   Easement and Operating Agreement made as of the 14th day of
January 1986, between LaSalle National Bank as Trustee under Trust Agreement
dated March 1, 1985 a.k.a Trust No. 109495, LaSalle National Bank as Trustee
under Trust Agreement dated June 29, 1981 a.k.a. Trust No. 104102, and LaSalle
National Bank as Trustee under Trust Agreement dated September 20, 1985 a.k.a
Trust No. 110339 and the JDC-Tishman Chicago Hotel Company, recorded as Document
Number 86-025944 with the Cook County Recorder’s Office, as amended by that
certain First Amendment to Easement and Operating Agreement dated August 23,
1988, recorded as Document Number 88-384561 with the Cook County Recorder’s
Office (collectively, the “Easement Agreement”)

Ladies and Gentlemen:
          This estoppel certificate is being delivered pursuant to Article XII
of the Easement Agreement. Any defined terms used herein and not otherwise
defined shall have the meaning ascribed to such term in the Easement Agreement.
          The undersigned is the Owner of the Hotel Parcel. Purchaser is the
proposed purchaser of the Project Parcel from, or the direct or indirect
interests in Project Owner from, the seller thereof (the “Seller”). In
connection with the foregoing, the undersigned Owner does hereby certify to
Purchaser, Project Owner and Seller as follows:
     The Easement Agreement is in full force and effect and there are no
amendments or modifications of any kind to the Easement Agreement.
     To the best knowledge of the undersigned Owner making this certificate:
(i) no uncured default, event of default, or breach exists under the Easement
Agreement by any Owner, and no

M-1-1



--------------------------------------------------------------------------------



 



facts or circumstances exist that, with the passage of time, will or could
constitute a default, event of default, or breach under the Easement Agreement
by any Owner, and (ii) there is no outstanding claim made by the undersigned
Owner alleging Project Owner’s default under the Easement Agreement;
     [[To the best knowledge of the undersigned Owner making this certificate,]]
There are no monetary payments due to, or owed from, any Owner pursuant to the
Easement Agreement, except:
     Project Owner’s last payment of Project Owner’s Share of Taxes was made on
                    , 200___ (for tax year 200_) in the amount of
$                    .
     Project Owner’s last payment of Project Owner’s Share of Common Area
Expenses was made on                     , 200___ in the amount of
$                     for Project Owner’s Share of (200_) Common Area Expenses,
which payment reflected the Project Owner’s complete share of the scope of
services provided for under the Easement Agreement in 200_.
     To the best knowledge of the undersigned Owner, there has been no damage to
the Gallery or Office Building which has not been repaired or restored as
required by the Easement Agreement.
     All obligations of the Project Owner which are required to be performed
under the Easement Agreement have been satisfied to date.
     The number of parking spaces to be provided by the Project Owner to the
Hotel Owner pursuant to the terms of the Easement Agreement is:
                    .
     The limits of insurance required under Article IX of the Agreement are
$10,000,000.
     The undersigned Owner has no option or right to purchase the Project Parcel
or any part thereof under the Easement Agreement.
     [[To the best knowledge of the undersigned Owner,]] The construction of the
portion of the Access Road to be constructed by the undersigned Owner is
complete. The undersigned Owner uses the Access Road for ingress and egress
purposes as permitted in the Easement Agreement. The undersigned Owner has no
intention of limiting or interfering with the Access Road Easement existing
under the Easement Agreement and other rights granted to the Project Owner under
the Easement Agreement for the use and enjoyment of the Project Owner and its
Permittees under the Easement Agreement, except for any temporary closures
reasonably necessary as allowed under the Easement Agreement.
     Please be reminded that the undersigned Owner’s current address for
delivery of notices under the Easement Agreement is:
                                                            
                                                            
                                                            
Attention:                                            

M-1-2



--------------------------------------------------------------------------------



 



with copies to:
                                                            
                                                            
                                                            
Attention:                                            
          The undersigned Owner acknowledges and agrees that this estoppel
certificate is being made in connection with Purchaser’s (or any affiliate of
Purchaser’s) acquisition of the Project Parcel from, or the direct or indirect
interests in Project Owner from, Seller, and the undersigned Owner agrees that
Purchaser, Seller, Project Owner, any lender of Purchaser and Lawyers Title
Insurance Corporation, and their affiliates, successors and assigns, shall be
entitled to rely on the undersigned Owner’s certifications set forth herein.
          IN WITNESS WHEREOF, the undersigned Owner has executed this instrument
this                      day of                     , 2006.

                       
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

M-1-3



--------------------------------------------------------------------------------



 



EXHIBIT M-2
form of westin estoppel
with respect to parking agreement
(Hotel Owner)
Parking Agreement Estoppel Certificate
                    , 2006

         
From:
      (“undersigned Owner”)
 
       
 
       
To:
      (“Purchaser”)
 
       
 
       
and
       
 
       
 
      (“Project Owner”)
 
       

          Re:   Parking Agreement made as of the 14th day of January 1986,
between LaSalle National Bank as Trustee under Trust Agreement dated March 1,
1985 a.k.a Trust No. 109495, Oxford Properties, Inc., a Colorado Corporation,
LaSalle National Bank as Trustees under Trust Agreement dated June 29, 1981
a.k.a. Trust No. 104102, and LaSalle National Bank as Trustee under Trust
Agreement dated September 20, 1985 a.k.a Trust No. 110339 and the JDC-Tishman
Chicago Hotel Company recorded as Document Number 86-025945 with the Cook County
Recorder’s Office (the “Parking Agreement”)

Ladies and Gentlemen:
          This estoppel certificate is being delivered pursuant to
Section 7.1(f) of the Parking Agreement. Any defined terms used herein and not
otherwise defined shall have the meaning ascribed to such term in the Parking
Agreement.
          The undersigned is the Owner of the Hotel Parcel. Purchaser is the
proposed purchaser of the Project Parcel from, or the direct or indirect
interests in Project Owner from, the seller thereof (“Seller”). In connection
with the foregoing the undersigned Owner does hereby certify to Purchaser,
Project Owner and Seller as follows:
     The Parking Agreement is in full force and effect; and there are no
amendments or modifications of any kind to the Parking Agreement;
     To the best knowledge of Owner making this certificate, (i) no uncured
default, event of default, or breach exists under the Parking Agreement by any
Owner, and (ii) no facts or circumstances exist that, with the passage of time,
will or could constitute a default, event of default, or breach under the
Parking Agreement by any Owner. There is no outstanding claim made by the
undersigned Owner alleging an Event of Default by Project Owner under the
Parking Agreement;

M-2-1



--------------------------------------------------------------------------------



 



     To the best knowledge of the undersigned Owner, there are no monetary
payments due to, or owed from, any Owner pursuant to the Parking Agreement,
except as provided in the Parking Agreement.
     [[To the best knowledge of the undersigned Owner,]] The undersigned Owner
has no offsets or defenses to its performance of the terms and provisions of the
Parking Agreement.
     All obligations of the Project Owner which are required to be performed
under the Parking Agreement have been satisfied to date.
     To the undersigned Owner’s knowledge, upon Purchaser’s acquisition of the
Project Parcel from 321, Purchaser will have the right to use the Garage
Easement as it is currently utilized without any further authorization or
consent from the undersigned Owner.
     To the undersigned Owner’s knowledge, the Garage is currently operated by
Standard Parking Corporation, pursuant to the terms of that certain Service
Agreement dated January 1, 1994, as amended and assigned.
     To the undersigned Owner’s knowledge, (a) there has been no tax division
accomplished or undertaken by Project Owner segregating the Garage from the
Hotel Parcel; and (b) the Garage Share of such taxes paid to Hotel Owner b the
Project Owner for the tax years was:                     :
$                    ,                     : $                    ,
                    : $                    ,                     :
$                    , and                     : $                    .
     To the undersigned Owner’s knowledge, the Adjusted Basic Fee used for
calculating the Garage Share was:                     : $                    ,
                    : $                    ,                     :
$                    ,                     : $                    , and
                    : $                    .
     To the undersigned Owner’s knowledge, utilities serving the Garage are
separately metered.
          Please be reminded that the undersigned Owner’s current address for
delivery of notices under the Parking Agreement is:
                                                            
                                                            
                                                            
                                                            
Attention:                                            
with copies to:
                                                            
                                                            
                                                            
                                                            
Attention:                                            

M-2-2



--------------------------------------------------------------------------------



 



          The undersigned Owner acknowledges and agrees that this estoppel
certificate is being made in connection with Purchaser’s (or any affiliate of
Purchaser’s) acquisition of the Project Parcel from, or the direct or indirect
interests in Project Owner from, Seller, and the undersigned Owner agrees that
Purchaser, Seller, Project Owner, any lender of Purchaser and Lawyers Title
Insurance Corporation, and their affiliates, successors and assigns, shall be
entitled to rely on the undersigned Owner’s certifications set forth herein.
          IN WITNESS WHEREOF, the undersigned Owner has executed this instrument
this ___ day of                     , 2006.

                       
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

M-2-3



--------------------------------------------------------------------------------



 



EXHIBIT N
tax appeals
     Taxes for the 2001, 2002 and 2004 tax years are being contested.

N-1



--------------------------------------------------------------------------------



 



EXHIBIT O
Form of ALTA Statement
(LANDAMERICA LOGO) [h33549h3354901.gif]
ALTA POLICY STATEMENT
Case No. _______________
The undersigned hereby certifies with respect to the land described in the above
commitment:

1.   That to the best knowledge and belief of the undersigned:

  a.   no contracts have been entered into in the past six (6) months for the
furnishing of any labor, services or material to the land or the improvements
thereon, that have been given or are outstanding and that have not been fully
performed or paid;     b.   there are no goods or chattels that have attached or
are to become attached to the land or any improvements thereon as fixtures that
are subject to any lease or security agreement;     c.   there are no unrecorded
contracts to purchase, leases or options to purchase;     d.   there are no
unrecorded tax liens or assessments;     e.   there are no unrecorded easement
or other servitudes to which the land or improvements thereon are subject;    
f.   there are no building managers entitled to a lien;

Except as follows:

2.   That all broker fees for the sale, lease and mortgage, if any, have been
paid in full except the following:   3.   That there are no present violations
of any covenants, conditions or restrictions except as follows:   4.   That in
the event the undersigned is a mortgagor in a mortgage to be insured under a
loan policy to be issued pursuant to the above commitment, the mortgage and the
principal obligations it secures are good and valid and free from all defenses;
that any persons purchasing the mortgage, the obligation it secures, or
otherwise acquiring any interest therein, may do so in reliance upon the truth
of the matters herein recited; and that this certification is made for the
purpose of better enabling the holder or holders, from time to time, of the
above mortgage and obligations to sell, pledge or otherwise dispose of the same
freely at any time, and to insure the purchasers or pledgees thereof against any
defenses thereto by the mortgage or mortgagor’s heirs, personal representatives
or assigns.

O-1



--------------------------------------------------------------------------------



 



The undersigned makes the above statement for the purpose of inducing Lawyers
Title Insurance Corporation to issue its policy or policies pursuant to the
above commitment.

         
Dated:
       
 
 
 
   

              Seller/Owner/Lessor   Purchaser/Mortgagor/Lessee
 
           
 
                 
 
           
By:
      By:    
 
 
 

Lenders Disbursement Statement
     The undersigned hereby certifies that the proceeds of the loan secured by
the mortgage to be insured under the loan policy to be issued pursuant to the
above commitment were fully disbursed to or on the order of the mortgagor on
___; and to the best knowledge and belief of the undersigned, the proceeds are
not to be used to finance the making of the future improvements or repairs on
the land. You are hereby authorized to date down the above commitment to cover
the date of said disbursement.

             
Dated:
      Signature    
 
 
 

O-2



--------------------------------------------------------------------------------



 



EXHIBIT P
Indemnity Agreement Re: Section 902(D)
     The undersigned, in connection with (i) that certain Agreement of Sale and
Purchase, by and between 321 North Clark Realty L.L.C. (“Seller”), as seller,
and ___ (“Purchaser”), as purchaser, which agreement relates to the conveyance
of that certain property commonly known as 321 North Clark, City of Chicago,
County of Cook, State of Illinois (“Property”) (as such agreement may have been
amended and assigned from time to time, the “Agreement”), hereby agrees to
indemnify, defend and hold harmless, Purchaser from and against any and all
costs, expenses, liabilities, claims and damages incurred, sustained or suffered
by Purchaser relating to transferee liability under Section 902(d) of the
Illinois Income Tax Act resulting from the conveyance of the Property to
Purchaser pursuant to the Agreement. The terms of this Indemnity Agreement Re:
Section 902(d) shall survive the closing of the transaction contemplated by the
Agreement until the date Seller delivers to Purchaser either (a) a receipt from
the Illinois Department of Revenue dated on or after such closing, showing that
all taxes, interest, penalties or nontax debt owed by Seller through the date of
such closing have been paid or remitted in full, or (b) a certificate from the
Illinois Department of Revenue showing that no unpaid tax, penalty, interest or
nontax debt is due from Seller under Section 902(d) of the Illinois Income Tax
Act.
     IN WITNESS WHEREOF, the undersigned hereby executes this Indemnity
Agreement Re: Section 902(d) as of this ___ day of ___, 2006.

                                                  321 North Clark Realty L.L.C.,
                        a Delaware limited liability company                
 
                                                By:   Hines 321 North Clark
Realty Limited Partnership,                     Its company manager            
   
 
                                                    By:   Hines 321 North Clark
Realty GP, LLC,                     Its General Partner            
 
                                                        By:   Hines Interests
Limited Partnership,                     Its Sole Member        
 
                                                            By:   Hines
Holdings, Inc.,                     Its General Partner
 
                                           
 
                  By:                        
 
                                           
 
                  Name:                        
 
                                           
 
                  Its:                        
 
                                           


P-3

 



--------------------------------------------------------------------------------



 



EXHIBIT Q
Indemnity Agreement Re: Section 3-1-140
     The undersigned, in connection with (i) that certain Agreement of Sale and
Purchase, by and between 321 North Clark Realty L.L.C. (“Seller”), as seller,
and ___ (“Purchaser”), as purchaser, which agreement relates to the conveyance
of that certain property commonly known as 321 North Clark, City of Chicago,
County of Cook, State of Illinois (“Property”) (as such agreement may have been
amended and assigned from time to time, the “Agreement”), hereby agrees to
indemnify, defend and hold harmless, Purchaser from and against any and all
costs, expenses, liabilities, claims and damages incurred, sustained or suffered
by Purchaser relating to transferee liability under the City of Chicago Bulk
Sales Ordinance (Section 3-1-140 of the Municipal Code of Chicago) resulting
from the conveyance of the Property to Purchaser pursuant to the Agreement. The
terms of this Indemnity Agreement Re: Section 3-1-140 shall survive the closing
of the transaction contemplated by the Agreement until the date Seller delivers
to Purchaser either (a) a receipt from the Chicago Department of Revenue dated
on or after such closing, showing that all taxes, interest, penalties or nontax
debt owed by Seller through the date of such closing have been paid or remitted
in full, or (b) a certificate from the Chicago Department of Revenue showing
that no unpaid tax, penalty, interest or nontax debt is due as of the date of
such closing.
     IN WITNESS WHEREOF, the undersigned hereby executes this Indemnity
Agreement Re: Section 3-1-140 as of this ___ day of ___, 2006.

                                                  321 North Clark Realty L.L.C.,
                        a Delaware limited liability company                
 
                                                By:   Hines 321 North Clark
Realty Limited Partnership,                     Its company manager            
   
 
                                                    By:   Hines 321 North Clark
Realty GP, LLC,                     Its General Partner            
 
                                                        By:   Hines Interests
Limited Partnership,                     Its Sole Member        
 
                                                            By:   Hines
Holdings, Inc.,                     Its General Partner
 
                                           
 
                  By:                        
 
                                           
 
                  Name:                        
 
                                           
 
                  Its:                        
 
                                           


Q-1

 